Exhibit 10.1

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of July 30, 2004

 

by and among

 

EON LABS, INC.

 

EON PHARMA, LLC

 

and

 

JPMORGAN CHASE BANK

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.

Definitions

 

SECTION 1.02.

Terms Generally

 

 

 

 

ARTICLE II LOANS

 

 

SECTION 2.01.

Revolving Credit Loans

 

SECTION 2.02.

Revolving Credit Note

 

 

 

 

ARTICLE III PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT; FEES AND PAYMENTS

 

SECTION 3.01.

Interest Rate; Continuation and Conversion of Loans

 

SECTION 3.02.

Use of Proceeds

 

SECTION 3.03.

Prepayments

 

SECTION 3.04.

Fees

 

SECTION 3.05.

Inability to Determine Interest Rate

 

SECTION 3.06.

Illegality

 

SECTION 3.07.

Increased Costs

 

SECTION 3.08.

Indemnity

 

SECTION 3.09.

Taxes

 

SECTION 3.10.

Payments

 

SECTION 3.11.

Disbursement of Loans

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.

Organization, Powers

 

SECTION 4.02. [a04-13029_1ex10d1.htm#Authorizationofborrowingenforceable]

Authorization of Borrowing, Enforceable Obligations
[a04-13029_1ex10d1.htm#Authorizationofborrowingenforceable]

 

SECTION 4.03. [a04-13029_1ex10d1.htm#FinancialCondition]

Financial Condition [a04-13029_1ex10d1.htm#FinancialCondition]

 

SECTION 4.04. [a04-13029_1ex10d1.htm#Taxe]

Taxes [a04-13029_1ex10d1.htm#Taxe]

 

SECTION 4.05. [a04-13029_1ex10d1.htm#TitleToProperties_]

Title to Properties [a04-13029_1ex10d1.htm#TitleToProperties_]

 

SECTION 4.06. [a04-13029_1ex10d1.htm#Litigation]

Litigation [a04-13029_1ex10d1.htm#Litigation]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4.07. [a04-13029_1ex10d1.htm#Agreements]

Agreements [a04-13029_1ex10d1.htm#Agreements]

 

SECTION 4.08. [a04-13029_1ex10d1.htm#ComplianceWithErisa]

Compliance with ERISA [a04-13029_1ex10d1.htm#ComplianceWithErisa]

 

SECTION 4.09. [a04-13029_1ex10d1.htm#FederalReserveRegulationsUseOfProc]

Federal Reserve Regulations; Use of Proceeds
[a04-13029_1ex10d1.htm#FederalReserveRegulationsUseOfProc]

 

SECTION 4.10. [a04-13029_1ex10d1.htm#Approvals]

Approval [a04-13029_1ex10d1.htm#Approvals]

 

SECTION 4.11. [a04-13029_1ex10d1.htm#Subsidiaries]

Subsidiaries [a04-13029_1ex10d1.htm#Subsidiaries]

 

SECTION 4.12. [a04-13029_1ex10d1.htm#HazardousMaterials]

Hazardous Materials [a04-13029_1ex10d1.htm#HazardousMaterials]

 

SECTION 4.13. [a04-13029_1ex10d1.htm#InvestmentCompanyAct]

Investment Company Act [a04-13029_1ex10d1.htm#InvestmentCompanyAct]

 

SECTION 4.14. [a04-13029_1ex10d1.htm#NoDefault]

No Default [a04-13029_1ex10d1.htm#NoDefault]

 

SECTION 4.15. [a04-13029_1ex10d1.htm#PermitsAndLicenses]

Permits and Licenses [a04-13029_1ex10d1.htm#PermitsAndLicenses]

 

SECTION 4.16. [a04-13029_1ex10d1.htm#ComplianceWithLaw]

Compliance with Law [a04-13029_1ex10d1.htm#ComplianceWithLaw]

 

SECTION 4.17. [a04-13029_1ex10d1.htm#Disclosure]

Disclosure [a04-13029_1ex10d1.htm#Disclosure]

 

 

 

 

ARTICLE V CONDITIONS OF LENDING [a04-13029_1ex10d1.htm#ConditionsOfLending]

 

SECTION 5.01. [a04-13029_1ex10d1.htm#ConditionsToInitialExtensionOfCredi]

Conditions to Initial Extension of Credit
[a04-13029_1ex10d1.htm#ConditionsToInitialExtensionOfCredi]

 

SECTION 5.02. [a04-13029_1ex10d1.htm#ConditionsToAllExtensionsOfCredit]

Conditions to All Extensions of Credit
[a04-13029_1ex10d1.htm#ConditionsToAllExtensionsOfCredit]

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS [a04-13029_1ex10d1.htm#AffirmativeCovenants]

 

SECTION 6.01. [a04-13029_1ex10d1.htm#Existencepropertiesinsurance]

Existence, Properties, Insurance
[a04-13029_1ex10d1.htm#Existencepropertiesinsurance]

 

SECTION 6.02. [a04-13029_1ex10d1.htm#PaymentOfIndebtednessAndTaxes_]

Payment of Indebtedness and Taxes
[a04-13029_1ex10d1.htm#PaymentOfIndebtednessAndTaxes_]

 

SECTION 6.03. [a04-13029_1ex10d1.htm#Financialstatementsreportsetc]

Financial Statements, Reports, etc.
[a04-13029_1ex10d1.htm#Financialstatementsreportsetc]

 

SECTION 6.04. [a04-13029_1ex10d1.htm#BooksAndRecordsAccessToPremises]

Books and Records; Access to Premises
[a04-13029_1ex10d1.htm#BooksAndRecordsAccessToPremises]

 

SECTION 6.05. [a04-13029_1ex10d1.htm#NoticeOfAdverseChange]

Notice of Adverse Change [a04-13029_1ex10d1.htm#NoticeOfAdverseChange]

 

SECTION 6.06. [a04-13029_1ex10d1.htm#NoticeOfDefault]

Notice of Default [a04-13029_1ex10d1.htm#NoticeOfDefault]

 

SECTION 6.07. [a04-13029_1ex10d1.htm#NoticeOfLitigation]

Notice of Litigation [a04-13029_1ex10d1.htm#NoticeOfLitigation]

 

SECTION 6.08. [a04-13029_1ex10d1.htm#NoticeOfDefaultInOtherAgreements]

Notice of Default in Other Agreements [a04-13029_1ex10d1.htm#NoticeOfDefault]

 

SECTION 6.09. [a04-13029_1ex10d1.htm#NoticeOfErisaEvent]

Notice of ERISA Event [a04-13029_1ex10d1.htm#NoticeOfErisaEvent]

 

SECTION 6.10. [a04-13029_1ex10d1.htm#NoticeOfEnvironmentalLawViolations]

Notice of Environmental Law Violations
[a04-13029_1ex10d1.htm#NoticeOfEnvironmentalLawViolations]

 

SECTION 6.11. [a04-13029_1ex10d1.htm#Reserved]

[RESERVED] [a04-13029_1ex10d1.htm#Reserved]

 

SECTION 6.12. [a04-13029_1ex10d1.htm#NoticeOfRegulatoryMatters]

Notice of Regulatory Matters [a04-13029_1ex10d1.htm#NoticeOfRegulatoryMatters]

 

SECTION 6.13. [a04-13029_1ex10d1.htm#ComplianceWithApplicableLaws]

Compliance with Applicable Laws
[a04-13029_1ex10d1.htm#ComplianceWithApplicableLaws]

 

SECTION 6.14. [a04-13029_1ex10d1.htm#Subsidiaries1]

Subsidiaries [a04-13029_1ex10d1.htm#Subsidiaries1]

 

SECTION 6.15. [a04-13029_1ex10d1.htm#EnvironmentalLaws]

Environmental Laws [a04-13029_1ex10d1.htm#EnvironmentalLaws]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII NEGATIVE COVENANTS [a04-13029_1ex10d1.htm#NegativeCovenants]

 

SECTION 7.01. [a04-13029_1ex10d1.htm#Liens]

Liens [a04-13029_1ex10d1.htm#Liens]

 

SECTION 7.02. [a04-13029_1ex10d1.htm#Indebtedness]

Indebtedness [a04-13029_1ex10d1.htm#Indebtedness]

 

SECTION 7.03. [a04-13029_1ex10d1.htm#Guaranties]

Guaranties [a04-13029_1ex10d1.htm#Guaranties]

 

SECTION 7.04. [a04-13029_1ex10d1.htm#SaleOfAssets]

Sale of Assets [a04-13029_1ex10d1.htm#SaleOfAssets]

 

SECTION 7.05. [a04-13029_1ex10d1.htm#SalesOfReceivables]

Sales of Receivables [a04-13029_1ex10d1.htm#SalesOfReceivables]

 

SECTION 7.06. [a04-13029_1ex10d1.htm#LoansAndInvestments]

Loans and Investments [a04-13029_1ex10d1.htm#LoansAndInvestments]

 

SECTION 7.07. [a04-13029_1ex10d1.htm#NatureOfBusiness]

Nature of Business [a04-13029_1ex10d1.htm#NatureOfBusiness]

 

SECTION 7.08. [a04-13029_1ex10d1.htm#SaleAndLeaseback]

Sale and Leaseback [a04-13029_1ex10d1.htm#SaleAndLeaseback]

 

SECTION 7.09. [a04-13029_1ex10d1.htm#FederalReserveRegulations]

Federal Reserve Regulations [a04-13029_1ex10d1.htm#FederalReserveRegulations]

 

SECTION 7.10. [a04-13029_1ex10d1.htm#AccountingPoliciesAndProcedures]

Accounting Policies and Procedures
[a04-13029_1ex10d1.htm#AccountingPoliciesAndProcedures]

 

SECTION 7.11. [a04-13029_1ex10d1.htm#Hazardousmaterials1]

Hazardous Materials [a04-13029_1ex10d1.htm#Hazardousmaterials1]

 

SECTION 7.12. [a04-13029_1ex10d1.htm#LimitationsOnFundamentalChanges]

Limitations on Fundamental Changes
[a04-13029_1ex10d1.htm#LimitationsOnFundamentalChanges]

 

SECTION 7.13. [a04-13029_1ex10d1.htm#FinancialConditionCovenants]

Financial Condition Covenants
[a04-13029_1ex10d1.htm#FinancialConditionCovenants]

 

SECTION 7.14. [a04-13029_1ex10d1.htm#Dividends_]

Dividends [a04-13029_1ex10d1.htm#Dividends_]

 

SECTION 7.15. [a04-13029_1ex10d1.htm#TransactionsWithAffiliates]

Transactions with Affiliates [a04-13029_1ex10d1.htm#TransactionsWithAffiliates]

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT [a04-13029_1ex10d1.htm#EventsOfDefault]

 

SECTION 8.01. [a04-13029_1ex10d1.htm#Eventsofdefa]

Events of Default [a04-13029_1ex10d1.htm#Eventsofdefa]

 

 

 

 

ARTICLE IX MISCELLANEOUS [a04-13029_1ex10d1.htm#Miscellaneous]

 

SECTION 9.01. [a04-13029_1ex10d1.htm#Notices]

Notices [a04-13029_1ex10d1.htm#Notices]

 

SECTION 9.02. [a04-13029_1ex10d1.htm#EffectivenessSurvival]

Effectiveness; Survival [a04-13029_1ex10d1.htm#EffectivenessSurvival]

 

SECTION 9.03. [a04-13029_1ex10d1.htm#Expenses]

Expenses [a04-13029_1ex10d1.htm#Expenses]

 

SECTION 9.04. [a04-13029_1ex10d1.htm#SuccessorsAndAssignsParticipations_]

Successors and Assigns; Participations
[a04-13029_1ex10d1.htm#SuccessorsAndAssignsParticipations_]

 

SECTION 9.05. [a04-13029_1ex10d1.htm#NoWaiverCumulativeRemedies]

No Waiver; Cumulative Remedies
[a04-13029_1ex10d1.htm#NoWaiverCumulativeRemedies]

 

SECTION 9.06. [a04-13029_1ex10d1.htm#ApplicableLaw]

APPLICABLE LAW [a04-13029_1ex10d1.htm#ApplicableLaw]

 

SECTION 9.07. [a04-13029_1ex10d1.htm#SubmissionToJurisdictionJuryWaive]

SUBMISSION TO JURISDICTION
[a04-13029_1ex10d1.htm#SubmissionToJurisdictionJuryWaive]

 

SECTION 9.08. [a04-13029_1ex10d1.htm#Severability]

Severability [a04-13029_1ex10d1.htm#Severability]

 

SECTION 9.09. [a04-13029_1ex10d1.htm#RightOfSetoff]

Right of Setoff [a04-13029_1ex10d1.htm#RightOfSetoff]

 

SECTION 9.10. [a04-13029_1ex10d1.htm#Headings]

Headings [a04-13029_1ex10d1.htm#Headings]

 

SECTION 9.11. [a04-13029_1ex10d1.htm#ModificationOfAgreement]

Modification of Agreement [a04-13029_1ex10d1.htm#ModificationOfAgreement]

 

SECTION 9.12. [a04-13029_1ex10d1.htm#Construction]

Construction [a04-13029_1ex10d1.htm#Construction]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.13. [a04-13029_1ex10d1.htm#Confidentiality]

Confidentiality [a04-13029_1ex10d1.htm#Confidentiality]

 

SECTION 9.14. [a04-13029_1ex10d1.htm#JointAndSeveralObligations]

JOINT AND SEVERAL OBLIGATIONS [a04-13029_1ex10d1.htm#JointAndSeveralObligations]

 

SECTION 9.15. [a04-13029_1ex10d1.htm#Counterparts]

Counterparts [a04-13029_1ex10d1.htm#Counterparts]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule I [a04-13029_1ex10d1.htm#ScheduleI]

- [a04-13029_1ex10d1.htm#ScheduleI]

Subsidiaries [a04-13029_1ex10d1.htm#ScheduleI]

Schedule II [a04-13029_1ex10d1.htm#ScheduleIi]

- [a04-13029_1ex10d1.htm#ScheduleIi]

Existing Liens [a04-13029_1ex10d1.htm#ScheduleIi]

Schedule III [a04-13029_1ex10d1.htm#ScheduleIii]

- [a04-13029_1ex10d1.htm#ScheduleIii]

Existing Indebtedness [a04-13029_1ex10d1.htm#ScheduleIii]

Schedule IV [a04-13029_1ex10d1.htm#ScheduleIv]

- [a04-13029_1ex10d1.htm#ScheduleIv]

Existing Guarantees [a04-13029_1ex10d1.htm#ScheduleIv]

Schedule V [a04-13029_1ex10d1.htm#ScheduleV]

- [a04-13029_1ex10d1.htm#ScheduleV]

Litigation [a04-13029_1ex10d1.htm#ScheduleV]

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A [a04-13029_1ex10d1.htm#ExhibitA]

- [a04-13029_1ex10d1.htm#ExhibitA]

Form of Revolving Credit Note [a04-13029_1ex10d1.htm#ExhibitA]

Exhibit B [a04-13029_1ex10d1.htm#ExhibitB]

- [a04-13029_1ex10d1.htm#ExhibitB]

Form of Guaranty [a04-13029_1ex10d1.htm#ExhibitB]

Exhibit C [a04-13029_1ex10d1.htm#ExhibitC]

- [a04-13029_1ex10d1.htm#ExhibitC]

Form of Opinion of Counsel [a04-13029_1ex10d1.htm#ExhibitC]

Exhibit D [a04-13029_1ex10d1.htm#NoticeOfBorrowing]

- [a04-13029_1ex10d1.htm#NoticeOfBorrowing]

Form of Notice of Borrowing [a04-13029_1ex10d1.htm#NoticeOfBorrowing]

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 30, 2004, by and among
EON LABS, INC., a Delaware corporation and EON PHARMA, LLC, a Delaware limited
liability company (each a “Company” and, collectively, the “Companies”) and
JPMORGAN CHASE BANK, a New York banking corporation, (the “Lender”).

 

A.                                    The Lender and the Companies are parties
to a Credit Agreement dated as of February 8,    2002 (as amended prior to the
date hereof , the “Original Agreement”).

 

B.                                    The Lender and the Companies desire to
amend and restate the Original Agreement.

 

NOW THEREFORE, the parties hereto agree to amend and restate the Original
Agreement in its entirety as follows:

 

RECITALS

 

The Companies have requested the Lender to extend credit from time to time and
the Lender is willing to extend such credit to the Companies, subject to the
terms and conditions hereinafter set forth.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Definitions.  As used herein, the following words and terms shall
have the following meanings:

 

“Affiliate” shall mean with respect to a specified Person, another Person which,
directly or indirectly, controls or is controlled by or is under common control
with such specified Person.  For the purpose of this definition, “control” of a
Person shall mean the power, direct or indirect, to direct or cause the
direction of the management or policies of such Person whether through the
ownership of voting securities, by contract or otherwise; provided that, in any
event, any Person who owns directly or indirectly 20% or more of the securities
having ordinary voting power for the election of directors or other governing
body of a corporation or 20% or more of the partnership or other ownership
interest of any Person (other than as a limited partner of such other Person)
will be deemed to control such corporation or other Person.

 

“Agreement” shall mean this Amended and Restated Credit Agreement dated as of
July 30, 2004, as it may hereafter be amended, restated, supplemented or
otherwise modified from time to time.

 

“Borrowing Date” shall mean, with respect to any Loan, the date on which such
Loan is disbursed to the Companies.

 

--------------------------------------------------------------------------------


 

“Business Day” shall mean (a) any day not a Saturday, Sunday or legal holiday,
on which banks in New York City are open for business and (b) as it relates to
any payment, determination, funding or notice to be made or given in connection
with any LIBOR Rate Loan, any day specified in clause (a) on which trading is
carried on by and between banks in Dollar deposits in the London interbank
eurodollar market.

 

“Capital Expenditures” shall mean additions to property and equipment of ELI and
its Subsidiaries which, in conformity with Generally Accepted Accounting
Principles, are included as “additions to property, plant or equipment” or
similar items which would be reflected in the consolidated statement of cash
flow of ELI and its Subsidiaries, including without limitation, property and
equipment which are the subject of Capital Leases.

 

“Capital Lease” shall mean any lease the obligations of which are required to be
capitalized on the balance sheet of a Person in accordance with Generally
Accepted Accounting Principles.

 

“Change of Control” shall mean (a) the acquisition by any Person or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of the
Company other than by Santo Holdings (Deutschland) GmbH and its Affiliates, or
(b) at any time Continuing Directors do not constitute a majority of the Board
of Directors of the Company.  “Continuing Director” means at any date a member
of the Company’s Board of Directors (i) who is a member of such Board on the
Closing Date or (ii) who was nominated or elected by at least two-thirds of the
directors who were Continuing Directors at any time of such nomination or
election or whose election to the Company’s Board of Directors was recommended
or endorsed by at least two-thirds of the directors who were Continuing
Directors at the time of such election.  A “beneficial owner” shall be
determined in accordance with Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, as in
effect on the Closing Date, except that, for purposes of clause (a), the number
of shares of capital stock of the Company entitling the holders thereof to vote
generally in elections of directors shall be deemed to include, in addition to
all outstanding shares of capital stock of the Company entitling the holders
thereof  to vote generally in the election of directors and Unissued Shares
deemed to be held by the Person with respect to which the Change of Control
determination is being made, all Unissued Shares deemed to be held by all other
Persons.  As used herein, “Unissued Shares” shall mean shares of capital stock
of the Company not outstanding that are subject to options, warrants, rights to
purchase or conversion privileges exercisable within 60 days following the date
of determination of a Change of Control and that, upon issuance, shall entitle
the holders thereof to vote generally in the election of directors.

 

“Chief Financial Officer” shall mean the Chief Financial Officer of ELI.

 

“Closing Date” shall mean July 30, 2004.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

2

--------------------------------------------------------------------------------


 

“Commitment” shall mean the Revolving Credit Commitment.

 

“Companies” shall have the meaning set forth in the preamble hereto.

 

“Consolidated Debt Service Coverage Ratio” shall mean, for any period, the ratio
of (a) Consolidated Net Income, plus (i) to the extent deducted in determining
Consolidated Net Income, the sum of (A) Consolidated Interest Expense and (B)
all depreciation and amortization expenses or charges, minus (ii) the sum of (A)
Unfunded Capital Expenditures, (B) dividends and/or distributions (excluding
dividends and/or distributions made pursuant to Section 7.14(a)) and (C)
extraordinary or unusual gains minus (iii) the aggregate amount paid with
respect to repurchases of any Company’s or Guarantor’s capital stock to (b) the
sum of (i) required principal payments on all Indebtedness (including Capital
Leases) having a final maturity of one year or more from the date of incurrence
thereof plus (ii) Consolidated Interest Expense.  All the foregoing categories
shall be determined on a consolidated basis for ELI and its Subsidiaries in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis and shall be calculated (without duplication) over the most recent four
fiscal quarters ended on or prior to the date of calculation thereof with the
exception of the required principal payments on all Indebtedness of ELI and its
Subsidiaries with an original maturity of one year or more, which shall each be
calculated based upon the next succeeding four fiscal quarters.

 

“Consolidated EBITDA” shall mean for ELI and its Subsidiaries for any period,
Consolidated Net Income (or consolidated net loss) for such period less
extraordinary or unusual gains, plus the sum, without duplication, of (a)
Consolidated Interest Expense, (b) depreciation and amortization expenses or
charges, (c) all income taxes to any government or governmental instrumentality
expensed on ELI or any of its Subsidiaries’ books (whether paid or accrued), and
(d) any non-cash charges resulting from any grant or exercise or cancellation of
stock options or warrants, in each case, determined on a consolidated basis for
ELI and its Subsidiaries in accordance with Generally Accepted Accounting
Principles applied on a consistent basis.  All of the foregoing categories shall
be calculated (without duplication) over the then most recent four fiscal
quarters ended on or prior to the date of calculation thereof.

 

“Consolidated Funded Debt” shall mean the sum of all Indebtedness of ELI and its
Subsidiaries for borrowed money having an original maturity of one year or more
(including, without limitation, Capital Leases) and the outstanding principal
amount of the Revolving Credit Loans, in each case determined on a consolidated
basis for ELI and its Subsidiaries in accordance with Generally Accepted
Accounting Principles applied on a consistent basis.

 

“Consolidated Interest Expense” shall mean the consolidated gross interest
expense of ELI and its Subsidiaries determined in accordance with Generally
Accepted Accounting Principles applied on a consistent basis and calculated over
the then most recent four fiscal quarters ended on or prior to the date of
calculation thereof .

 

“Consolidated Net Income” shall mean, for any period, the net income (or net
loss) of ELI and its Subsidiaries on a consolidated basis for such period
determined in accordance with Generally Accepted Accounting Principles applied
on a consistent basis.

 

3

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” shall mean (i) the total consolidated assets of ELI and
its Subsidiaries determined in accordance with Generally Accepted Accounting
Principles applied on a consistent basis less, (ii) the total consolidated
liabilities of ELI and its Subsidiaries determined in accordance with Generally
Accepted Accounting Principles applied on a consistent basis.

 

“Default” shall mean any condition or event which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Dollar” and the symbol “$” shall mean lawful money of the United States of
America.

 

“Eligible Investments” shall mean (a) direct obligations of the United States of
America or any governmental agency thereof which are fully guaranteed by the
United States of America, provided that such obligations mature within one year
from the date of acquisition thereof; or (b) dollar denominated certificates of
time deposit maturing within one year issued by any bank organized and existing
under the laws of the United States or any state thereof and having aggregate
capital and surplus in excess of $1,000,000,000; or (c) money market mutual
funds having assets in excess of $2,500,000,000; or (d) commercial paper rated
not less than P-1 or A-1 or their equivalent by Moody’s Investors Service, Inc.
or Standard & Poor’s Ratings Group, respectively; or (e) tax exempt securities
of a U.S. issuer rated A or better by Standard and Poor’s Ratings Group or
Moody’s Investors Service, Inc.

 

“ELI” shall mean Eon Labs, Inc., a Delaware corporation.

 

“Environmental Law” shall mean any law, ordinance, rule, regulation, or policy
having the force of law of any Governmental Authority relating to pollution or
protection of the environment or to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801, et seq.) the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901, et seq.) and the rules and regulations promulgated
pursuant thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with ELI or any Affiliates of ELI would be deemed to be a member
of the same “controlled group” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

 

“Eurocurrency Reserve Requirement” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate (without duplication) of the rates
(expressed as a decimal) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves, under any regulations of the Board of Governors of the Federal Reserve
System or any other governmental authority having jurisdiction with respect
thereto) as from

 

4

--------------------------------------------------------------------------------


 

time to time in effect, dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D) maintained by the Lender.  For purposes hereof each LIBOR Rate
Loan shall be deemed to constitute a “eurocurrency liability” as defined in
Regulation D, and subject to the reserve requirements of “Regulation D,” without
benefit of credit or proration, exemptions or offsets which might otherwise be
available to the Lender from time to time under Regulation D.

 

“Event of Default” shall have the meaning set forth in Article VIII.

 

“Executive Officer” shall mean any of the President, the Chief Executive
Officer, Chief Financial Officer or the Secretary of ELI or any of its
Subsidiaries, as applicable, and their respective successors, if any, designated
by the board of directors thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal fund brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Lender from three
Federal fund brokers of recognized standing selected by the Lender.

 

“Fixed Rate Loans” shall mean, collectively, LIBOR Rate Loans and Quoted Rate
Loans.

 

“Generally Accepted Accounting Principles” shall mean those generally accepted
accounting principles in the United States of America, as in effect from time to
time.

 

“Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

 

“Guarantors” shall mean, collectively, Forte Pharma, Inc., Eon Distribution,
Inc. and any other Subsidiary of ELI existing on the Closing Date (other than
Eon Pharma LLC), and each Person who, from time to time, is required to execute
a Guaranty in accordance with Section 6.14.

 

“Guaranty” shall mean the Guaranty in the form attached hereto as Exhibit B to
be executed and delivered by each Guarantor on the Closing Date and thereafter
by each Subsidiary of ELI (other than Eon Pharma LLC) pursuant to Section 6.14,
as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time.

 

“Hazardous Materials” shall mean any explosives, radioactive materials, or other
materials, wastes, substances, or chemicals regulated as toxic hazardous or as a
pollutant, contaminant or waste under any applicable Environmental Law.

 

“Hedging Agreement” shall mean any interest rate swap, collar, cap, floor or
forward rate agreement or other agreement regarding the hedging of interest rate
risk exposure executed in

 

5

--------------------------------------------------------------------------------


 

connection with hedging the interest rate exposure of ELI or any of its
Subsidiaries and any confirming letter executed pursuant to such agreement, all
as amended, supplemented, restated or otherwise modified from time to time.

 

“Inactive Subsidiary” shall mean a Subsidiary of ELI which conducts no business
and has total assets (based on the higher of market value and book value) of
less than $50,000.

 

“Indebtedness” shall mean, without duplication, as to any Person or Persons (a)
indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
notes or other similar instruments; (d) obligations and liabilities secured by a
Lien upon property owned by such Person, whether or not owing by such Person and
even though such Person has not assumed or become liable for the payment
thereof; (e) obligations and liabilities directly or indirectly guaranteed by
such Person; (f) obligations or liabilities created or arising under any
conditional sales contract or other title retention agreement with respect to
property used and/or acquired by such Person; (g) obligations of such Person as
lessee under Capital Leases; (h) net liabilities of such Person under Hedging
Agreements and foreign currency exchange agreements, as calculated on a basis
satisfactory to the Lender and in accordance with accepted practice; (i) all
obligations of such Person in respect of bankers’ acceptances; (j) all
obligations, contingent or otherwise of such Person as an account party or
applicant in respect of letters of credit and (k) to the extent not covered by
clauses (a) through (j), all liabilities or obligations, direct and contingent,
which in accordance with Generally Accepted Accounting Principles would be
included in determining total liabilities on the liability side of the balance
sheet of such Person as of the date as of which Indebtedness is to be
determined.

 

“Interest Payment Date” shall mean (a) as to any Prime Rate Loan, the first day
of each calendar month during the term thereof; (b) as to any Fixed Rate Loan,
each one month anniversary of the funding of such Fixed Rate Loan during the
Interest Period for such Fixed Rate Loan; and (c) as to any Loan, the date such
Loan is paid in full or in part.

 

“Interest Period” shall mean with respect to any Fixed Rate Loan:

 

(a)           initially, the period commencing on the date such Fixed Rate Loan
is made and ending one, two, three or six months thereafter, as selected by the
Companies in its Notice of Borrowing or in its notice of conversion from another
Type of loan to a Fixed Rate Loan provided, in each case, in accordance with the
terms of Articles II and III hereof; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Fixed Rate Loan and ending one,
two, three or six months thereafter, as selected by the Companies by irrevocable
written notice to the Lender not later than 11:00 a.m. New York, New York time
(I) with respect to a LIBOR Rate Loan, three Business Days prior to the last day
of the then current Interest Period with respect to such LIBOR Rate Loan or (II)
with respect to a Quoted Rate Loan, on the last day of the then current Interest
Period with respect to such Quoted Rate Loan; provided, however, that all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

6

--------------------------------------------------------------------------------


 

(i)            if any Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           if the Companies shall fail to give notice as provided in clause
(b) above, the Companies shall be deemed to have requested conversion of the
affected Fixed Rate Loan to a Prime Rate Loan on the last day of the then
current Interest Period with respect thereto;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          no more than five (5) Interest Periods may exist at any one time.

 

“Lender” shall have the meaning set forth in the preamble hereto.

 

“Leverage Purpose Transaction” shall mean any transaction that (a) causes the
ratio of consolidated liabilities to consolidated assets to exceed 75% or (b)
causes the ratio of the consolidated liabilities to consolidated assets to
exceed 50% and increases the consolidated liabilities by 100% or more, in each
case determined in accordance with Generally Accepted Accounting Principles,
applied on a consistent basis with respect to ELI and its consolidated
Subsidiaries.

 

“LIBOR Rate Loans” shall mean Loans at such time as they are made and/or being
maintained at a rate of interest based upon Reserve Adjusted Libor.

 

“Lien” shall mean any lien (statutory or otherwise), security interest,
mortgage, deed of trust, pledge, charge, conditional sale, title retention
agreement, Capital Lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing.

 

“Loans” shall mean the Revolving Credit Loans.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Guaranties, Hedging Agreements, if any, entered into with the Lender and each
other agreement executed in connection with the transactions contemplated hereby
or thereby, as each of the same may hereafter be amended, restated, supplemented
or otherwise modified from time to time.

 

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, operations, property, prospects or condition (financial or otherwise)
of ELI and its Subsidiaries taken as a whole, or (b) the ability of ELI or any
of its Subsidiaries to perform in any material respect any material obligations
under any Loan Document to which it is a party.

 

7

--------------------------------------------------------------------------------


 

“Note” shall mean the Revolving Credit Note.

 

“Notice of Borrowing” shall mean the Notice of Borrowing in the form attached
hereto as Exhibit E or other form of notice of borrowing acceptable to the
Lender.

 

“Obligations” shall mean all obligations, liabilities and indebtedness of the
Companies to the Lender, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, whether created directly or acquired
by assignment or otherwise, arising under this Agreement, the Note or any other
Loan Document, including, without limitation, all obligations, liabilities and
indebtedness of the Companies with respect to the principal of and interest on
the Loans, and obligations arising under Hedging Agreements with the Lender
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the United States Bankruptcy Code,
and interest that but for the filing of a petition in bankruptcy with respect to
any Company, would accrue on such obligations, whether or not a claim is allowed
against any Company for such interest in the related bankruptcy proceeding), and
all fees, costs, expenses and indemnity obligations of the Companies hereunder,
under any other Loan Document or under any Hedging Agreement with the Lender. 
The Obligations shall be joint and several obligations of the Companies.

 

“Payment Office” shall mean the Lender’s office located at 241-02 Northern
Boulevard, Douglaston, New York 11362 or such other office as the Lender may
designate from time to time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisitions” shall mean any acquisition (whether by merger or
otherwise) by the Companies or any Guarantor of more than 50% of the outstanding
capital stock, membership interests, partnership interests or other similar
ownership interests of a Person which is engaged in a line of business which is
the same or substantially similar to the business of such Company or such
Guarantor or the purchase of all or substantially all of the assets owned by
such Person; provided (a) the Lender shall have received, within ten (10)
Business Days of the closing of such Permitted Acquisition, to the extent not
previously received, a duly executed Guaranty, to the extent such document is
required to be delivered pursuant to Section 6.14 hereof; (b) the Lender shall
have received evidence reasonably satisfactory to it that the shares or other
interests in the Person, or the assets of the Person, which is the subject of
the Permitted Acquisition are, or will be promptly following the closing of such
Permitted Acquisition, free and clear of all Liens, except Permitted Liens,
including, without limitation, with respect to the acquisition of shares or
other equity interests, free of any restrictions on transfer other than
restrictions applicable to the sale of securities under federal and state
securities laws and regulations generally; (c) the Lender shall have received
not less than three (3) Business Days preceding the closing of such Permitted
Acquisition, substantially final drafts of the documentation governing the
proposed acquisition, including, without limitation, the purchase agreement with
respect thereto, together with such other additional documentation or
information with respect to the proposed acquisition as the Lender may
reasonably require; (d) no Default or Event of Default shall have occurred and
be continuing immediately prior to or would occur after giving effect to the
acquisition on a pro

 

8

--------------------------------------------------------------------------------


 

forma basis; (e) the Lender shall have received projections and pro forma
financial statements showing that, after giving effect to such acquisition, (i)
no Default or Event of Default shall have occurred and (ii) such acquisition
will not be a Leveraged Purpose Transaction; (e) the acquisition has either (i)
been approved by the Board of Directors or other governing body of the Person
which is the subject of the acquisition or (ii) been recommended for approval by
the Board of Directors or other governing body of such Person to the
shareholders or other members of such Person and subsequently approved by the
shareholders or such members if shareholder or such member approval is required
under applicable law or the by-laws, certificate of incorporation or other
governing instruments of such Person; and (f) prior to the closing of any such
acquisition, the Companies shall have delivered evidence to the Lender that, on
a pro forma basis, the Companies will be in compliance with the financial
condition covenants of Section 7.13 hereof upon completion of such acquisition.

 

“Permitted Liens” shall mean the Liens specified in clauses (a) through (j) of
Section 7.01.

 

“Person” shall mean any natural person, corporation, limited liability company,
limited liability partnership, business trust, joint venture, association,
company, partnership or Governmental Authority.

 

“Plan” shall mean any multi-employer or single-employer plan defined in Section
4001 of ERISA, which covers, or at any time during the five calendar years
preceding the date of this Agreement covered, employees of ELI, any Subsidiary
of ELI or an ERISA Affiliate on account of such employees’ employment by ELI,
any Subsidiary of ELI or an ERISA Affiliate.

 

“Prime Rate” shall mean the rate per annum announced by the Lender from time to
time as its prime rate in effect at its principal office, each change in the
Prime Rate shall be effective on the date such change is announced to become
effective.

 

“Prime Rate Loans” shall mean Loans at such time as they are being made and/or
maintained at a rate of interest based on the Prime Rate.

 

“Quoted Rate” shall mean a rate of interest per annum quoted to the Companies by
the Lender, in its discretion, on the requested Borrowing Date for the requested
Quoted Rate Loan.  Such quote rate shall be the fixed rate which would be
applicable to a Quoted Rate Loan made by the Lender on the requested date for
the proposed Quoted Rate Loan.  Notwithstanding any other provision of this
Agreement, (i) the rate so quoted by the Lender shall be determined in the sole
discretion of the Lender by reference to such factors and consideration as the
Lender shall deem relevant and (ii) the Lender shall not be required to quote
any rate at all for any reason whatsoever for any proposed Quoted Rate Loan or
upon the termination of any Interest Period relating to any existing Quoted Rate
Loan.

 

“Quoted Rate Loans” shall mean Loans at such time as they are made and/or
maintained at a rate of interest based upon the Quoted Rate.

 

9

--------------------------------------------------------------------------------


 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30 day notice requirement has not been
waived by the PBGC.

 

“Reserve Adjusted Libor” shall mean with respect to the Interest Period
pertaining to a LIBOR Rate Loan, the rate per annum equal to the product
(rounded upwards to the next higher 1/16 of one percent) of  (a) the annual rate
of the interest at which Dollar deposits of an amount comparable to the amount
of such Loan and for a period equal to the Interest Period applicable thereto
are offered to the London office of the Lender in immediately available funds in
the London interbank market for Eurodollars by leading banks in the eurodollar
market at approximately 11:00 A.M. (London time) on the second Business Day
prior to the commencement of such Interest Period, multiplied by (b) the
Eurocurrency Reserve Requirement.

 

“Revolving Credit Commitment” shall mean the Lender’s obligation to make
Revolving Credit Loans to the Companies in an aggregate amount not to exceed
$25,000,000, as such amount may be adjusted in accordance with the terms of this
Agreement.

 

“Revolving Credit Commitment Period” shall mean the period from and including
the Closing Date to, but not including, the Revolving Credit Commitment
Termination Date or such earlier date as the Revolving Credit Commitment shall
terminate as provided herein.

 

“Revolving Credit Commitment Termination Date” shall mean December 31, 2007.

 

“Revolving Credit Loans” shall have the meaning set forth in Section 2.01(a).

 

“Revolving Credit Note” shall have the meaning set forth in Section 2.02.

 

“Solvent” shall mean with respect to any Person as of the date of determination
thereof that (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required on its debts as such debts become absolute and matured,
(c) such Person will not have as of such date, an unreasonably small amount of
capital with which to conduct its business, and (d) such Person will be able to
pay its debts as they mature.

 

“Subsidiaries” shall mean with respect to any Person any corporation,
association or other business entity more than 50% of the voting stock or other
ownership interests (including, without limitation, membership interests in a
limited liability company) of which is at the time owned or controlled, directly
or indirectly, by such Person or one or more of its Subsidiaries or a
combination thereof.

 

“Taxes” shall have the meaning set forth in Section 3.09.

 

10

--------------------------------------------------------------------------------


 

“Type” shall mean as to any Loan its status as a Prime Rate Loan, a LIBOR Rate
Loan or a Quoted Rate Loan.

 

“Unfunded Capital Expenditures” shall mean, with respect to any period, Capital
Expenditures incurred during such period which are not financed with the
proceeds from any Indebtedness.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year exceeds the fair market value of the assets allocable
thereto, determined in accordance with Section 412 of the Code.

 

SECTION 1.02.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and the neuter.  Except as otherwise
herein specifically provided, each accounting term used herein shall have the
meaning given to it under Generally Accepted Accounting Principles.  The term
“including” shall not be limited or exclusive, unless specifically indicated to
the contrary.  The word “will” shall be construed to have the same meaning in
effect as the word “shall”.  The words “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, all of which are by this reference incorporated
into this Agreement.

 

ARTICLE II

 

LOANS

 

SECTION 2.01.  Revolving Credit Loans.

 

(a)           Subject to the terms and conditions, and relying upon the
representations and warranties, set forth herein, the Lender agrees to make
loans (individually a “Revolving Credit Loan” and, collectively, the “Revolving
Credit Loans”) to  the Companies from time to time during the Revolving Credit
Commitment Period up to but not exceeding at any one time outstanding the amount
of the Revolving Credit Commitment; provided, however, that no Revolving Credit
Loan shall be made if, after giving effect to such Revolving Credit Loan, the
aggregate outstanding principal amount of all Revolving Credit Loans at such
time would exceed the Revolving Credit Commitment in effect at such time. 
During the Revolving Credit Commitment Period, the Companies may from time to
time borrow, repay and reborrow hereunder on or after the date hereof and prior
to the Revolving Credit Commitment Termination Date, subject to the terms,
provisions and limitations set forth herein.  The Revolving Credit Loans may be
(i) LIBOR Rate Loans, (ii) Prime Rate Loans, (iii) Quoted Rate Loans or (iv) a
combination thereof.

 

(b)           The Companies shall give the Lender a duly completed Notice of
Borrowing executed by an Executive Officer not later than 11:00 a.m. (New York,
New York time), three Business Days prior to the date of each proposed LIBOR
Rate Loan under this Section 2.01 or prior to 11:00 a.m. (New York, New York
time) on the date of each proposed

 

11

--------------------------------------------------------------------------------


 

Prime Rate Loan or Quoted Rate Loan under this Section 2.01.  Such notice shall
be irrevocable and shall specify (i) the amount and Type of the proposed
borrowing, (ii) the proposed use of the loan proceeds, (iii) the initial
Interest Period if a Fixed Rate Loan, and (iv) the proposed Borrowing Date. 
Except for borrowings which utilize the full remaining amount of the Revolving
Credit Commitment, each borrowing of a Prime Rate Loan shall be in an amount not
less than $500,000 or, if greater, whole multiples of $100,000 in excess
thereof.  Each borrowing of Fixed Rate Loan shall be an amount not less than
$500,000 or whole multiples of $100,000 in excess thereof.  Funding of all Loans
shall be made in accordance with Section 3.12 of this Agreement.

 

(c)           The Companies shall have the right, acting jointly, upon not less
than three Business Days’ prior written notice to the Lender to terminate the
Revolving Credit Commitment or from time to time to permanently reduce the
amount of the Revolving Credit Commitment; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the aggregate outstanding principal amount of all Revolving Credit
Loans would exceed the Revolving Credit Commitment as then reduced; provided,
further, that any such termination or reduction requiring prepayment of any
Fixed Rate Loan shall be made only on the last day of the Interest Period with
respect thereto or on the date of payment in full of all amounts owing pursuant
to Section 3.08 as a result of such termination or reduction.  Any such
reduction shall be in the amount of $500,000 or whole multiples of $100,000 in
excess thereof, and shall reduce permanently the amount of the Revolving Credit
Commitment then in effect.

 

(d)           The agreement of the Lender to make Revolving Credit Loans
pursuant to this Section 2.01 shall automatically terminate on the Revolving
Credit Commitment Termination Date.  Upon such termination, the Companies shall
immediately repay in full the principal amount of the Revolving Credit Loans
then outstanding, together with all accrued interest thereon and all other
amounts due and payable hereunder.

 

SECTION 2.02.  Revolving Credit Note.  The Revolving Credit Loans made by the
Lender shall be evidenced by a promissory note of the Companies (the “Revolving
Credit Note”), substantially in the form attached hereto as Exhibit A,
appropriately completed, duly executed and delivered on behalf of the Companies
and payable to the order of the Lender in a principal amount equal to the
Revolving Credit Commitment.  The Revolving Credit Note shall (a) be dated the
Closing Date, (b) be stated to mature on the Revolving Credit Commitment
Termination Date, and (c) bear interest from the date thereof until paid in full
on the unpaid principal amount thereof from time to time outstanding as provided
in Section 3.01.  The Lender is authorized to record the date, Type and amount
of each Revolving Credit Loan and the date and amount of each payment or
prepayment of principal of each Revolving Credit Loan in the Lender’s records or
on the grid schedule annexed to the Revolving Credit Note; provided, however,
that the failure of the Lender to set forth each such Revolving Credit Loan,
payment and other information shall not in any manner affect the obligation of
the Companies to repay each Revolving Credit Loan made by the Lender in
accordance with the terms of its Revolving Credit Note and this Agreement.  The
Revolving Credit Note, the grid schedule and the books and records of the Lender
shall constitute conclusive evidence of the information so recorded absent
manifest error.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III

 

PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT;
FEES AND PAYMENTS

 

SECTION 3.01.  Interest Rate; Continuation and Conversion of Loans.

 

(a)           Each Prime Rate Loan shall bear interest for the period from the
date thereof on the unpaid principal amount thereof at a fluctuating rate per
annum equal to the Prime Rate.

 

(b)           Each LIBOR Rate Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Reserve Adjusted Libor determined for each Interest Period thereof
in accordance with the terms hereof plus a margin of one and one-half percent
(1.5%) per annum.

 

(c)           Each Quoted Rate Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Quoted Rate determined for each Interest Period thereof in
accordance with the terms hereof.

 

(d)           Upon the occurrence and during the continuance of an Event of
Default the outstanding principal amount of the Loans (excluding any defaulted
payment of principal accruing interest in accordance with clause (e) below),
shall, at the option of the Lender, bear interest payable on demand at a rate of
interest 3% per annum in excess of the interest rate otherwise then in effect
or, if no rate is in effect, 3% per annum in excess of the Prime Rate.

 

(e)           If the Companies shall default in the payment of the principal of
or interest on any portion of any Loan or any other amount becoming due
hereunder, whether with respect to interest, fees, expenses or otherwise, the
Companies shall pay interest on such defaulted amount accruing from the date of
such default (without reference to any period of grace) up to and including the
date of actual payment (after as well as before judgment) at a rate of 3% per
annum in excess of the rate otherwise in effect or, if no rate is in effect, 3%
per annum in excess of the Prime Rate.

 

(f)            The Companies may elect from time to time to convert outstanding
Loans from Fixed Rate Loans to Prime Rate Loans or a Fixed Rate Loan of another
Type by giving the Lender at least three Business Day’s prior irrevocable
written notice of such election, provided that any such conversion of Fixed Rate
Loans shall only be made on the last day of an Interest Period with respect
thereto or upon the date of payment in full of any amounts owing pursuant to
Section 3.08 as a result of such conversion.  The Companies may elect from time
to time to convert outstanding Loans from Prime Rate Loans to any Type of Fixed
Rate Loan by giving the Lender irrevocable written notice of such election not
later than 11:00 a.m. (New York, New York time), (i) three Business Days prior
to the date of the proposed conversion., with respect to a LIBOR Rate Loan and
(ii) on the date of the proposed conversion, with respect to a Quoted

 

13

--------------------------------------------------------------------------------


 

Rate Loan.  All or any part of outstanding Prime Rate Loans may be converted as
provided herein, provided that each conversion shall be in the principal amount
of $500,000 or whole multiples of $100,000 in excess thereof, and further
provided that no Default or Event of Default shall have occurred and be
continuing.  Any conversion to or from any other Type of Loans hereunder shall
be in such amounts and be made pursuant to such elections so that, after giving
effect thereto, the aggregate principal amount of all Fixed Rate Loans having
the same Interest Period shall not be less than $500,000.

 

(g)           Any Fixed Rate Loan in a minimum principal amount of $500,000 may
be continued as such upon the expiration of an Interest Period with respect
thereto by compliance by the Companies with the notice provisions contained in
the definition of Interest Period; provided, that no Fixed Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Prime Rate Loan on the
last day of the Interest Period in effect when the Lender is notified, or
otherwise has actual knowledge, of such Default or Event of Default.

 

(h)           If the Companies shall fail to select the duration of any Interest
Period for any Fixed Rate Loan in accordance with the definition of “Interest
Period” set forth in Section 1.01, the Company shall be deemed to have selected
an Interest Period of one month.

 

(i)            No Loan may be funded as a Fixed Rate Loan, or converted to or
continued as a Fixed Rate Loan, with an Interest Period that extends beyond the
Revolving Credit Commitment Termination Date.

 

(j)            Anything in this Agreement or in any Note to the contrary
notwithstanding, the obligation of the Companies to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be paid to the Lender to the extent that the charging or receipt
thereof would not be permissible under the law or laws applicable to the Lender
limiting the rates of interest that may be charged or collected by the Lender. 
In each such event payments of interest required to be paid to the Lender shall
be calculated at the highest rate permitted by applicable law until such time as
the rates of interest required hereunder may lawfully be charged and collected
by the Lender.  If the provisions of this Agreement or any Note would at any
time otherwise require payment by the Companies to the Lender of any amount of
interest in excess of the maximum amount then permitted by applicable law, the
interest payments to the Lender shall be reduced to the extent necessary so that
the Lender shall not receive interest in excess of such maximum amount.

 

(k)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date and shall be calculated on the basis year of 360 days and shall be
payable for the actual days elapsed.  Any rate of interest on the Loans or other
Obligations which is computed on the basis of the Prime Rate shall change when
and as the Prime Rate changes in accordance with the definition thereof.  Each
determination by the Lender of an interest rate or fee hereunder shall, absent
manifest error, be conclusive and binding for all purposes.

 

SECTION 3.02.  Use of Proceeds.   The proceeds of the Revolving Credit Loans
shall be used (a) solely for the working capital needs of the Companies and the
Guarantors in the ordinary course of their business, and (b) to fund Permitted
Acquisitions; provided that the

 

14

--------------------------------------------------------------------------------


 

aggregate principal amount of all Revolving Credit Loans for the purpose of
funding Permitted Acquisitions shall not exceed $10,000,000 during the term of
this Agreement.

 

SECTION 3.03.  Prepayments.

 

(a)           The Companies may on the last day of an Interest Period if the
Loans to be prepaid are Fixed Rate Loans, or at any time and from time to time
if the Loans to be prepaid are Prime Rate Loans, prepay the then outstanding
Loans, in whole or in part, without premium or penalty, except as provided in
Section 3.08, upon written notice to the Lender (or telephonic notice promptly
confirmed in writing) not later than 11:00 a.m. (New York, New York time), three
Business Days before the date of prepayment with respect to prepayments of LIBOR
Rate Loans, or 11:00 a.m. (New York, New York time) one Business Day before the
date of prepayment with respect to Prime Rate Loans and Quoted Rate Loans.  Each
notice shall be irrevocable and shall specify the date and amount of prepayment
and whether such prepayment is of LIBOR Rate Loans, Prime Rate Loans or Quoted
Rate Loans, or a combination thereof, and if a combination thereof, the amount
of prepayment allocable to each.  If such notice is given, the Companies shall
make such prepayment, and the amount specified in such notice shall be due and
payable, on the date specified therein.  Each partial prepayment pursuant to
this Section 3.03 shall be in a principal amount of $500,000 or whole multiples
of $100,000 in excess thereof.

 

(b)           Each prepayment of principal of a Loan pursuant to this Section
3.03 shall be accompanied by accrued interest to the date prepaid on the amount
prepaid.  Unless otherwise directed by the Companies pursuant to Section
3.03(a), partial prepayments of any Loan shall be applied first to outstanding
Prime Rate Loans and then to Fixed Rate Loans in such order as the Lender shall
determine in its sole and absolute discretion.

 

SECTION 3.04.  Fees.

 

(a)           The Companies agree to pay to the Lender a commitment fee on the
average daily unused portion of the Revolving Credit Commitment from the date of
this Agreement until the Revolving Credit Commitment Termination Date at a rate
per annum equal .20%, based on a year of 360 days, payable in arrears on the
last day of March, June, September, and December of each year commencing
September 30, 2004, on the Revolving Credit Commitment Termination Date and on
each date the Revolving Credit Commitment is permanently reduced in whole or in
part.  On the Closing Date the Companies agree to pay the Lender the commitment
fee payable pursuant to Section 3.04 of the Original Agreement accrued to the
Closing Date.

 

(b)           The Companies agree to pay to the Lender a non-refundable facility
fee of $50,000 which shall be paid in full on the Closing Date.

 

SECTION 3.05.  Inability to Determine Interest Rate.  In the event that the
Lender shall have determined (which determination shall be conclusive and
binding upon the Companies) that, by reason of circumstances affecting the
London interbank market, adequate and reasonable means do not exist for
ascertaining the Reserve Adjusted Libor applicable pursuant to Section 3.01(b)
for any requested Interest Period with respect to (a) the making of a LIBOR Rate
Loan, (b) a LIBOR Rate Loan that will result from the requested conversion of a
Prime Rate Loan or a

 

15

--------------------------------------------------------------------------------


 

Quoted Rate Loan into a LIBOR Rate Loan, or (c) the continuation of an LIBOR
Rate Loan beyond the expiration of the then current Interest Period with respect
thereto, the Lender shall forthwith give notice by telephone of such
determination, promptly confirmed in writing, to the Companies of such
determination.  Until the Lender notifies the Companies that the circumstances
giving rise to the suspension described herein no longer exist, the Companies
shall not have the right to request or continue a LIBOR Rate Loan or to convert
a Prime Rate Loan or a Quoted Rate Loan to a LIBOR Rate Loan.

 

SECTION 3.06.  Illegality.  Notwithstanding any other provisions herein, if any
introduction of or change in any law, regulation, treaty or directive or in the
interpretation or application thereof shall make it unlawful for the Lender to
make or maintain LIBOR Rate Loans as contemplated by this Agreement, the Lender
shall forthwith give notice by telephone of such circumstances, promptly
confirmed in writing, and (a) the commitment of the Lender to make and to allow
conversion to or continuations of LIBOR Rate Loans shall forthwith be cancelled
for the duration of such illegality and (b) the Loans then outstanding as LIBOR
Rate Loans, if any, shall be converted automatically to Prime Rate Loans on the
next succeeding last day of each Interest Period applicable to such LIBOR Rate
Loans or within such  earlier period as may be required by law.  The Companies
shall pay to the Lender, upon demand, any additional amounts required to be paid
pursuant to Section 3.08 hereof.

 

SECTION 3.07.  Increased Costs.

 

(a)           In the event that any introduction of or change in  any applicable
law, regulation, treaty, order, directive or in the interpretation or
application thereof (including, without limitation, any request, guideline or
policy, whether or not having the force of law, of or from any central bank or
other governmental authority, agency or instrumentality and including, without
limitation, Regulation D), by any authority charged with the administration or
interpretation thereof shall occur on or after the date hereof, which:

 

(i)            shall subject the Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note, or any Loan, or change the basis of
taxation of payments to the Lender of principal, interest, fees or any other
amount payable hereunder, excluding income and franchise taxes described in
clauses (i), (ii) and (iii), imposed on the Lender pursuant to authorities.

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement (whether or not having the force
of law) against assets held by, or deposits or other liabilities in or for the
account of, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of the Lender; or

 

(iii)          shall impose on the Lender any other condition, or change
therein; and the result of any of the foregoing is to increase the cost to the
Lender of making, renewing or maintaining or participating in advances or
extensions of credit hereunder or to reduce any amount receivable hereunder, in
each case by an amount which the Lender deems material, then, in any such case,
the Companies shall pay the Lender, upon demand, such additional amount or
amounts as the Lender shall have determined will compensate the Lender for such
increased

 

16

--------------------------------------------------------------------------------


 

costs or reduction; provided the Lender agrees to use reasonable efforts
(consistent with legal and regulatory restrictions) to designate a different
domestic lending office with respect to the Loans if the making of such
designation would avoid the need for, or reduce the amount of, such increased
costs that might thereafter accrue; provided, however, that such efforts shall
not cause the imposition on the Lender of any additional costs or legal,
regulatory administrative burdens deemed by such Lender, in its sole discretion,
to be material.

 

(b)           If the Lender shall have determined that the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender (or any
lending office of the Lender) or the Lender’s holding company, with any request
or directive regarding capital adequacy (whether or not having the force of the
law) of any such authority, central bank or comparable agency in each case made
subsequent to the date hereof, has or would have the effect of reducing the rate
of return on the Lender’s capital or on the capital of the Lender’s holding
company as a consequence of its obligations hereunder to a level below that
which the Lender could have achieved but for such adoption, change or compliance
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy) by an amount deemed
by the Lender to be material, then from time to time, the Companies shall pay to
the Lender, the additional amount or amounts as the Lender shall have determined
will compensate the Lender or the Lender’s holding company for such reduction. 
The Lender’s determination of such amounts shall be conclusive and binding on
any Companies’ absent manifest error.

 

(c)           A certificate of the Lender setting forth the amount or amounts
payable pursuant to Sections 3.07(a) and 3.07(b) above shall be conclusive
absent manifest error.  The Company shall pay the Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

SECTION 3.08.  Indemnity.  The Companies agree to indemnify the Lender and to
hold the Lender harmless from any loss, cost or expense which the Lender may
sustain or incur, including, without limitation, interest or fees payable by the
Lender to lenders of funds obtained by it in order to maintain Fixed Rate Loans
hereunder, as a consequence of (a) default by the Companies in payment of the
principal amount of or interest on any Fixed Rate Loan, (b) default by the
Companies to accept or make a borrowing of a Fixed Rate Loan or a conversion
into or continuation of a Fixed Rate Loan after the Company has requested such
borrowing, conversion or continuation, (c) default by the Companies in making
any prepayment of any Fixed Rate Loan after the Companies give a notice in
accordance with Section 3.03 of this Agreement and/or (d) the making of any
payment or prepayment (whether mandatory or optional) of a Fixed Rate Loan or
the making of any conversion of a Fixed Rate Loan to a Prime Rate Loan on a day
which is not the last day of the applicable Interest Period with respect
thereto.  A certificate of the Lender setting forth such amounts shall be
conclusive absent manifest error.  The Companies shall pay the Lender the amount
shown as due on any certificate within ten days after receipt thereof.

 

SECTION 3.09.  Taxes.  Except as required by law, all payments made by the
Companies under this Agreement shall be made free and clear of, and without
reduction for or on account of, any

 

17

--------------------------------------------------------------------------------


 

present or future taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding income and franchise taxes imposed on
the Lender by (i) the United States of America or any political subdivision or
taxing authority thereof or therein, (ii) the jurisdiction under the laws of
which the Lender is organized or in which it has its principal office or is
managed and controlled or any political subdivision or taxing authority thereof
or therein, or (iii) any jurisdiction in which the Lender’s lending office with
respect to the Loans is located or any political subdivision or taxing authority
thereof or therein (such non-excluded taxes being called “Taxes”).  If any Taxes
are required to be withheld from any amounts payable to the Lender hereunder, or
under the Note, the amount so payable to the Lender shall be increased to the
extent necessary to yield to the Lender (after payment of all Taxes and free and
clear of all liability in respect of such Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement and the Note.  Whenever any Taxes are payable by the Companies, as
promptly as possible thereafter, the Companies shall send to the Lender, as the
case may be, a certified copy of an original official receipt showing payment
thereof.  If the Companies fail to pay Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Companies shall indemnify the Lender for any
incremental taxes, interest or penalties that may become payable by the Lender
as a result of any such failure together with any expenses payable by the Lender
in connection therewith.

 

SECTION 3.10.  Payments.  All payments (including prepayments) to be made by the
Companies on account of principal, interest, fees shall be made without set-off
or counterclaim and shall be made to the Lender, at the Payment Office of the
Lender in Dollars in immediately available funds.  The Lender may, in its sole
discretion, directly charge principal and interest payments due in respect of
the Loans to any Company’s accounts at the Payment Office or other office of the
Lender.  Except as otherwise provided in the definition of “Interest Period”, if
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.

 

SECTION 3.11.  Disbursement of Loans.  The Lender shall make each Loan to be
made by it hereunder available to the Companies at the Payment Office by
crediting the account of the Companies with such amount and in like funds;
provided, however, that if the proceeds of any Loan or any portion thereof are
to be used to prepay outstanding Loans, then the Lender shall apply such
proceeds for such purpose to extent necessary and credit the balance, if any, to
the Companies’ account.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and to extend the
credit herein provided for, the Companies jointly and severally represent and
warrant to the Lender that:

 

SECTION 4.01.  Organization, Powers.  Each Company and each Guarantor (a) is a
corporation or limited liability company, duly organized, or formed, as
applicable, validly existing and in good

 

18

--------------------------------------------------------------------------------


 

standing under the laws of the state of its incorporation or formation, (b) has
the power and authority to own its properties and to carry on its business as
now being conducted, (c) is duly qualified to do business in every jurisdiction
wherein the conduct of its business or the ownership of its properties are such
as to require such qualification except those jurisdictions in which the failure
to be so qualified could not reasonably be expected to have a Material Adverse
Effect, and (d) has the power to execute, deliver and perform each of the Loan
Documents to which it is a party, including, without limitation, with respect to
the Companies, the power to obtain extensions of credit hereunder and to execute
and deliver the Note.

 

SECTION 4.02.  Authorization of Borrowing, Enforceable Obligations.  The
execution, delivery and performance by the Companies of this Agreement, and the
other Loan Documents to which it is a party, the borrowings and the other
extensions of credit to the Companies hereunder, and the execution, delivery and
performance by each of ELI’s Subsidiaries of the Loan Documents to which such
Subsidiary is a party, (a) have been duly authorized by all requisite corporate,
limited partnership or limited liability action, (b) will not violate or require
any consent (other than consents as have been made or obtained and which are in
full force and effect) under (i) any provision of law applicable to ELI or any
Subsidiary of ELI, any rule or regulation of any applicable Governmental
Authority, or the Certificate of Incorporation or By-laws of ELI or the
Certificate of Incorporation, By-Laws, or other organizational documents, as
applicable, of any Subsidiary of ELI or (ii) any order of any court or other
Governmental Authority binding on ELI or any Subsidiary of ELI and (c) will not
be in conflict with, result in a breach of or constitute (with due notice and/or
lapse of time) a default under, any such indenture, agreement or other
instrument, or result in the creation or imposition of any Lien, of any nature
whatsoever upon any of the property or assets of ELI or any Subsidiary of ELI
other than as contemplated by this Agreement or the other Loan Documents.  This
Agreement and each other Loan Document to which ELI or any of its Subsidiaries
is a party constitutes a legal, valid and binding obligation of ELI and each
such Subsidiary of ELI, as the case may be, enforceable against ELI and each
such Subsidiary of ELI, as the case may be, in accordance with its terms.

 

SECTION 4.03.  Financial Condition.

 

(a)           The Companies have heretofore furnished to the Lender (i) the
audited consolidated balance sheet of ELI and its Subsidiaries and the related
consolidated statement of income, retained earnings and cash flow of ELI and its
Subsidiaries, audited by PricewaterhouseCoopers LLP, independent auditors, for
the fiscal year ended December 31, 2003, and (ii) the unaudited consolidated
balance sheet of ELI and its Subsidiaries and the related consolidated
statements of income, retained earnings and cash flow of ELI and its
Subsidiaries for the three month period ended March 31, 2004.  Such financial
statements were prepared in conformity with Generally Accepted Accounting
Principles, applied on a consistent basis, and fairly present the consolidated
financial condition and consolidated results of operations of ELI and its
Subsidiaries as of the date of such financial statements and for the periods to
which they relate, except in the case of interim statements for the absence of
notes thereto and for normal year-end audit adjustments, and since March 31,
2004, no Material Adverse Effect has occurred.  The Companies shall deliver to
the Lender a certificate of the Chief Financial Officer to that effect on the
Closing Date.  Other than obligations and liabilities arising in the ordinary
course of business since March 31, 2004, there are no material obligations

 

19

--------------------------------------------------------------------------------


 

or liabilities contingent or otherwise, of ELI or any of its Subsidiaries which
are not reflected or disclosed on such audited and unaudited statements or in
the footnotes thereto and which are required to be disclosed on such financial
statements, other than obligations of ELI and its Subsidiaries incurred in the
ordinary course of business (which shall be deemed to exclude acquisitions by
ELI or any Subsidiary of ELI of the business or assets (including, without
limitation stock) of any Person other than the purchase of inventory in the
ordinary course of business).

 

(b)           Each Company, jointly, and together with the Guarantors, are
Solvent and immediately after giving effect to each Loan and each other
extension of credit contemplated by this Agreement and the execution of each
Loan Document, will be Solvent.

 

SECTION 4.04.  Taxes.  All assessed deficiencies resulting from Internal Revenue
Service examinations of the federal income tax returns of ELI or any of its
Subsidiaries have been discharged or reserved against in accordance with
Generally Accepted Accounting Principles.  ELI and each of its Subsidiaries has
filed or caused to be filed all federal, state and local tax returns which are
required to be filed, and has paid or has caused to be paid all taxes required
to be paid by it and all assessments received by it, to the extent that such
taxes have become due, except taxes which are being contested in good faith and
which are reserved against in accordance with Generally Accepted Accounting
Principles.

 

SECTION 4.05.  Title to Properties.  ELI and each of its Subsidiaries has good
title to their respective properties and assets reflected on the December 31,
2003 financial statements as owned by it, except for such properties and assets
as have been disposed of since the date of such financial statements as no
longer used or useful in the conduct of their respective businesses or as have
been disposed of in the ordinary course of business (including inventory), and
all such properties and assets are free and clear of all Liens other than
Permitted Liens.

 

SECTION 4.06.  Litigation.

 

(a)           Except as set forth on Schedule V annexed hereto, there are no
actions, suits or proceedings (whether or not purportedly on behalf of ELI or
any of its Subsidiaries) pending or, to the knowledge of any Company, threatened
against or affecting ELI or any of its Subsidiaries at law or in equity or
before or by any Governmental Authority, which involve any of the transactions
contemplated herein or which could reasonably be expected to result in a
Material Adverse Effect; and

 

(b)           neither ELI nor any of its Subsidiaries is in default with respect
to any judgment, writ, injunction, decree, rule or regulation of any
Governmental Authority applicable to it or its properties which could reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 4.07.  Agreements.   Neither ELI nor any of its Subsidiaries is a party
to any agreement or instrument or subject to any charter or other corporate
restriction or any judgment, order, writ, injunction, decree or regulation which
could reasonably be expected to have a Material Adverse Effect.  Neither ELI nor
any of its Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions

 

20

--------------------------------------------------------------------------------


 

contained in any agreement or instrument to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.08.  Compliance with ERISA. Each Plan is in compliance with ERISA; no
Plan is insolvent or in reorganization, no Plan or Plans have an Unfunded
Current Liability, and no Plan has an accumulated or waived funding deficiency;
neither any Company, any Guarantor nor any ERISA Affiliate has incurred any
liability to or on account of a Plan pursuant to Section 515, 4062, 4063, 4064,
4201 or 4204 of ERISA or expects to incur any liability under any of the
foregoing sections on account of the prior termination of participation in or
contributions to any such Plan; no proceedings have been instituted to terminate
any Plan; no condition exists which could reasonably be expected to present a
risk to any Company, any Guarantor or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no lien imposed under the Code or ERISA on the assets of any
Company, any Guarantor or any ERISA Affiliates exists or is likely to arise on
account of any Plan and each Company and each Guarantor, as applicable, may
terminate contributions to any other employee benefit plans maintained by it
without incurring any material liability to any Person interested therein.

 

SECTION 4.09.  Federal Reserve Regulations; Use of Proceeds.

 

(a)           Neither ELI nor any of its Subsidiaries is engaged principally in,
nor has as one of its important activities, the business of extending credit for
the purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States, as amended from time to time).

 

(b)           No part of the proceeds of any Loan and no other extension of
credit hereunder will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to purchase or to carry margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock, or to refund indebtedness originally incurred for such purposes,
or (ii) for any purpose which violates or is inconsistent with the provisions of
Regulation T, U, or X of the Board of Governors of the Federal Reserve System.

 

(c)           The proceeds of each Loan, and each other extension of credit
hereunder shall be used solely for the purposes permitted under Section 3.02.

 

SECTION 4.10.  Approvals.  No registration with or other action by, any
Governmental Authority or any other Person is required in connection with the
execution, delivery and performance of this Agreement by the Companies, or with
the execution and delivery of each other Loan Documents to which ELI or its
Subsidiaries is a party or, with respect to the Companies, the borrowings and
each other extension of credit hereunder.

 

SECTION 4.11.  Subsidiaries.  Attached hereto as Schedule I is a correct and
complete list of each of ELI’s Subsidiaries as of the Closing Date showing as to
each Subsidiary, its name, the jurisdiction of its incorporation, its
shareholders or other owners of an interest in

 

21

--------------------------------------------------------------------------------


 

each Subsidiary and the number of outstanding shares or other ownership interest
owned by each shareholder or other owner of an interest.

 

SECTION 4.12.  Hazardous Materials.  ELI and each of its Subsidiaries is in
compliance in all material respects with all applicable Environmental Laws and
neither ELI nor any of its Subsidiaries has used Hazardous Materials on or
affecting any property now owned or occupied or previously owned or occupied by
ELI or its Subsidiaries in any manner which violates in any material respect any
applicable Environmental Law.  To ELI’s knowledge, no prior owner of any such
property or any tenant, subtenant, prior tenant or prior subtenant have used
Hazardous Materials on, from, or affecting such property in any manner which
violates any applicable Environmental Law.

 

SECTION 4.13.  Investment Company Act.  Neither ELI nor any of its Subsidiaries
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 4.14.  No Default.  No Default or Event of Default has occurred and is
continuing.

 

SECTION 4.15.  Permits and Licenses.   ELI and each of its Subsidiaries each has
all material permits, licenses, certifications, authorizations and approvals
required for it lawfully to own and operate their respective businesses
including, without limitation, all permits, licenses, certifications,
authorizations and approvals of the Food and Drug Administration, Consumer
Product Safety Commission, Drug Enforcement Agency, Federal Trade Commission,
U.S. Department of Agriculture, Occupation, Safety and Health Administration and
all other federal and state governmental authorities having jurisdiction over
the Company’s business or any of the Company Subsidiaries’ businesses.

 

SECTION 4.16.  Compliance with Law.   ELI and each of its Subsidiaries are each
in compliance, with all material laws, rules, regulations, orders and decrees
which are applicable to ELI or any of its Subsidiaries, or to any of their
respective properties including, without limitation, all law, rules,
regulations, order and decrees of the Food and Drug Administration, Consumer
Product Safety Commission, Drug Enforcement Agency, Federal Trade Commission,
U.S. Department of Agriculture, Occupation, Safety and Health Administration and
all other federal and state governmental authorities having jurisdiction over
the business of ELI or any of ELI’s Subsidiaries’ businesses.

 

SECTION 4.17.  Disclosure.   Neither this Agreement, any other Loan Document,
nor any other document, certificate or written statement furnished to the Lender
by or on behalf of ELI or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in any material respect
when taken as a whole and in light of the circumstances in which they were made.

 

22

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS OF LENDING

 

SECTION 5.01.  Conditions to Initial Extension of Credit.  The obligation of the
Lender to make its initial Loan hereunder is subject to the following conditions
precedent:

 

(a)           Note.  On or prior to the Closing Date, the Lender shall have
received the Revolving Credit Note duly executed by the Companies.

 

(b)           Guaranty.  On or prior to the Closing Date, the Lender shall have
received a Guaranty duly executed by the Guarantor.

 

(c)           Opinion of Counsel.  On or prior to the Closing Date, the Lender
shall have received a written opinion of counsel for the Companies and the
Guarantors dated the Closing Date and addressed to the Lender, substantially in
the form of Exhibit C attached hereto.

 

(d)           Supporting Documents.  On or prior to the Closing Date, the Lender
shall have received (i) a certificate of good standing for each Company and each
Guarantor from the secretary of state of the states of their organizational
jurisdiction dated as of a recent date, and (ii) a certificate of an authorized
officer of each Company and each Guarantor dated the Closing Date and
certifying:  (x) that the charter documents of such Person have not been amended
since February 8, 2002 (or if there has been any such amendment, attaching a
certified copy thereof) and that the charter documents certified to the Lender
on February 8, 2002 are true, correct and complete as of the Closing Date; (y)
that attached thereto is a true and complete copy of resolutions adopted by the
board of directors or other governing body or Persons of each Company and by the
board of directors or other governing body or Persons of each Guarantor
authorizing the execution, delivery and performance of each Loan Document to
which it is a party and, with respect to each Company, the borrowings and other
extensions of credit hereunder; and (z) the incumbency and specimen signature of
each officer of each Company and of each officer or other authorized Person of
each Guarantor executing each Loan Document to which any Company or Guarantor is
a party and any certificates or instruments furnished pursuant hereto or
thereto, and a certification by another officer of each Company and each
Guarantor as to the incumbency and signature of such officer of each Company and
each Guarantor; and (iv) such other documents as the Lender may reasonably
request.

 

(e)           Insurance.  On or prior to the Closing Date, the Lender shall have
received a certificate or certificates of insurance from an independent
insurance broker or brokers confirming the insurance required to be maintained
pursuant to Section 6.01 hereof.

 

(f)            Fees and Expenses.  On or prior to the Closing Date, the Lender
shall have received the fees payable on the Closing Date pursuant to Section
3.04(b) and reimbursement of expenses in accordance with Section 9.03(b).

 

23

--------------------------------------------------------------------------------


 

(g)           No Litigation.  Except as set forth on Schedule V, there shall
exist no action, suit, investigation, litigation or proceeding affecting any
Company or any Guarantor pending or, to the knowledge of the Companies,
threatened before any court, governmental agency or arbiter that could
reasonably be expected to be adversely determined against such Company or such
Guarantor and, if so adversely determined, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(h)           Consents and Approvals.  All governmental and third party consents
and approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall have been obtained (without the
imposition of any conditions that are not acceptable to the Lender) and shall
remain in effect, and no law or regulation shall be applicable in the judgment
of the Lender that imposes materially adverse conditions upon the transactions
contemplated hereby.

 

(i)            No Material Adverse Changes.  There shall not have occurred any
material adverse change in the business, operations, properties, prospects or
condition (financial or otherwise) of any Company or any Guarantor since March
31, 2004.

 

(j)            Officer’s Certificate.  On the Closing Date, the Lender shall
have received a certificate dated the Closing Date, executed by an Executive
Officer confirming compliance with the conditions set forth in clauses (a) and
(b) of Section 5.02.

 

(k)           Other Information, Documentation.  The Lender shall have received
such other and further information and documentation as it may reasonably
require, including, but not limited to, any information or documentation
relating to compliance by ELI and each of its Subsidiaries with the requirements
of all Environmental Laws.

 

(l)            Completion of Proceedings.  All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents, shall be reasonably
satisfactory in form and substance to the Lender, and its counsel.

 

SECTION 5.02.  Conditions to All Extensions of Credit.  The obligation of the
Lender to make each Loan hereunder, including, without limitation, the initial
Loan, is subject to the conditions precedent set forth in Section 5.01 and the
following conditions precedent:

 

(a)           Representations and Warranties.  The representations and
warranties by each Company pursuant to this Agreement and by each Company and
each Guarantor pursuant to the other Loan Documents to which each is a party
shall be true and correct in all material respects on and as of the Borrowing
Date with the same effect as though such representations and warranties had been
made on and as of such date unless such representation is as of a specific date,
in which case, as of such date.

 

(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on the Borrowing Date or will result after giving effect to
the Loan requested.

 

24

--------------------------------------------------------------------------------


 

(c)           Permitted Acquisitions.  In the event all or a portion of the
requested Revolving Credit Loan is to be used to fund an acquisition permitted
pursuant to Section 7.12, such acquisition shall constitute a “Permitted
Acquisition” and the Lender shall have received a certificate executed by an
Executive Officer of ELI to that effect.

 

Each borrowing hereunder shall constitute a representation and warranty of each
Company that the statements contained in clauses (a), (b), and (c) of Section
5.02 are true and correct on and as of the Borrowing Date as though such
representation and warranty had been made on and as of such date.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Companies, jointly and severally, covenant and agree with the Lender that so
long as the Commitment remains in effect, or any of the principal of or interest
on the Note or any other Obligations hereunder shall be unpaid it will, and will
cause each of ELI’s Subsidiaries to:

 

SECTION 6.01.  Existence, Properties, Insurance.  Except with respect to any
Inactive Subsidiary, do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate, partnership or limited liability
company existence, as applicable, rights and franchises and comply in all
material respects with all laws applicable to it; at all times maintain,
preserve and protect all franchises and trade names and preserve all of its
property, in each case, used or useful in and material to the conduct of its
business and keep the same in good repair, working order and condition and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, replacements, betterments and improvements thereto so that the
business carried on in connection therewith may be properly and advantageously
conducted in the ordinary course at all times; and at all times maintain
insurance covering its assets and its businesses with financially sound and
reputable insurance companies or associations in such amounts and against such
risks (including, without limitation, credit, hazard, business interruption,
public liability and product liability) as are usually carried by companies
engaged in the same or similar business; provided, however, product liability
insurance shall be in an amount not less than $50,000,000 per claim and in the
aggregate except with respect to (a) phentermine, which shall be not less than
$25,000,000 per claim and in the aggregate, and (b) phenylpropanolamine, which
shall be not less than $25,000,000 per claim and in the aggregate, and which may
be “Supplemental Extended Reporting Policies” only.

 

25

--------------------------------------------------------------------------------


 

SECTION 6.02.  Payment of Indebtedness and Taxes.

 

(a)           pay all indebtedness and obligations, now existing or hereafter
arising, as and when due and payable, except where the failure to pay the same
could not reasonably be expected to have a Material Adverse Effect; provided,
however, neither ELI nor any Subsidiary of ELI shall be required to pay any such
indebtedness or obligations so long as the same shall be contested in good faith
by appropriate proceedings and ELI or such Subsidiary, as the case may be, shall
have set aside on its books adequate reserves determined in accordance with
Generally Accepted Accounting Principles with respect to the indebtedness or
obligation so contested; and

 

(b)           pay and discharge or cause to be paid and discharged promptly all
taxes, assessments and government charges or levies imposed upon it or upon its
income and profits, or upon any of its property, real, personal or mixed, or
upon any part thereof, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof;
provided, however, that neither ELI nor any Subsidiary of ELI shall be required
to pay and discharge or cause to be paid and discharged any such tax,
assessment, charge, levy or claim so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and ELI or such Subsidiary,
as the case may be, shall have set aside on its books adequate reserves
determined in accordance with Generally Accepted Accounting Principles with
respect to any such tax, assessment, charge, levy or claim so contested;
further, provided that, subject to the foregoing proviso, ELI and each of its
Subsidiaries will pay or cause to be paid all such taxes, assessments, charges,
levies or claims upon the commencement of proceedings to foreclose any lien
which has attached as security therefor.

 

SECTION 6.03.  Financial Statements, Reports, etc.  Furnish to the Lender:

 

(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of ELI, a copy of the audited consolidated balance sheet
of ELI and its Subsidiaries as of the end of such year and the related audited
consolidated statements of income, shareholders’ equity and cash flow for such
year, setting forth in each case in comparative form the respective figures as
of the end of and for the previous fiscal year, and accompanied by a report
thereon of PricewaterhouseCoopers, LLP or other independent auditors of
recognized standing selected by ELI and satisfactory to the Lender (the
“Auditor”), which report shall be unqualified, setting forth in comparative form
the respective figures as of the end of and for the previous fiscal year;

 

(b)           as soon as available, but in any event not later than 45 days
after the end of each quarterly period of each fiscal year of ELI, a copy of the
unaudited interim consolidated balance sheet of ELI and its Subsidiaries as of
the end of each such quarter and the related unaudited interim consolidated
statements of income, balance sheet and cash flow for such quarter and the
portion of the fiscal year through such date and setting forth in each case in
comparative form the respective figures for the corresponding date and period in
the previous fiscal year, in each case prepared by the Chief Financial Officer
in accordance with Generally Accepted Accounting Principles, applied on a
consistent basis (subject to normal year-end audit adjustments and the absence
of footnotes) and certified by the Chief Financial Officer as

 

26

--------------------------------------------------------------------------------


 

presenting fairly the financial condition and results of operations of ELI and
its Subsidiaries for the date and period to which they relate;

 

(c)           a certificate prepared and signed by the Chief Financial Officer
with each delivery required by (a) and (b) as to whether or not, as of the close
of such preceding period and at all times during such preceding period, ELI and
each of its Subsidiaries, as the case may be, was in compliance with all the
provisions in this Agreement, showing computation of financial covenants and
quantitative negative covenants, and if such Chief Financial Officer shall have
obtained knowledge of any default in such compliance or notice of such default,
it shall disclose in such certificate such default or defaults or notice thereof
and the nature thereof, whether or not the same shall constitute a Default or an
Event of Default hereunder;

 

(d)           at all times indicated in clause (a) above a copy of the
management letter, if any, prepared by the Auditor;

 

(e)           promptly after filing thereof, copies of all regular and periodic
financial information, proxy materials and other information and reports which
any Company or any of its Subsidiaries shall file with the Securities and
Exchange Commission;

 

(f)            promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not reasonably be expected to result in any materially
adverse action to be taken by such agency;

 

(g)           promptly, from time to time, such other information regarding the
operations, business affairs and condition (financial or otherwise) of ELI or
any of its Subsidiaries as the Lender may reasonably request.

 

SECTION 6.04.  Books and Records; Access to Premises.  Keep adequate records and
proper books of record and account in which complete entries will be made in a
manner to enable the preparation of financial statements in accordance with
Generally Accepted Accounting Principles, and which shall reflect all financial
transactions of ELI and each of its Subsidiaries.  At any time, and from time to
time permit the Lender or any agents or representatives thereof, upon reasonable
prior notice, to examine and make copies of and abstracts from the books and
records of such information which the Lender deems is necessary or desirable
(including, without limitation, the financial records of ELI and its
Subsidiaries) and to visit the properties of ELI or any of its Subsidiaries and
to discuss the affairs, finances and accounts of ELI or any of its Subsidiaries
with any of their respective executive officers or ELI’s independent accountants
during normal business hours; at any time and from time to time (and in any
event not less than once per fiscal year), upon prior notice to the Companies;
permit the Lender or any agent or representative thereof, upon not less than one
Business Day’s prior notice, to conduct field audits of any Company’s and the
Guarantors’ respective properties, all such costs and expenses and charges in
connection thereof to be paid by the Companies; provided, however, so long as no
Default or Event of Default shall have occurred and be continuing, the Companies
shall not be required to pay for more than one such audit in any fiscal year.

 

27

--------------------------------------------------------------------------------


 

SECTION 6.05.  Notice of Adverse Change.  Promptly notify the Lender in writing
of (a) any change in the business or the operations of ELI or its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect, and (b)
any information which indicates that any financial statements which are the
subject of any representation contained in this Agreement, or which are
furnished to the Lender pursuant to this Agreement, fail, in any material
respect, to present fairly, as of the date thereof and for the period covered
thereby, the financial condition and results of operations purported to be
presented therein, disclosing the nature thereof.

 

SECTION 6.06.  Notice of Default.  Promptly notify the Lender of any Default or
Event of Default which shall have occurred, which notice shall include a written
statement as to such occurrence, specifying the nature thereof and the action
(if any) which is proposed to be taken with respect thereto.

 

SECTION 6.07.  Notice of Litigation.  Promptly notify the Lender of any action,
suit or proceeding at law or in equity or by or before any governmental
instrumentality or other agency which, if adversely determined against ELI or
any Subsidiary of ELI on the basis of the allegations and information set forth
in the complaint or other notice of such action, suit or proceeding, or in the
amendments thereof, if any, could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.08.  Notice of Default in Other Agreements.  Promptly notify the
Lender of any default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which ELI or any Subsidiary of ELI is a party (including, without
limitation, any Material Contract) which default could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 6.09.  Notice of ERISA Event.  Promptly deliver to the Lender a
certificate of the Chief Financial Officer setting forth details as to such
occurrence and such action, if any, which any Company, a Guarantor or an ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given to or filed with or by such Company, such Guarantor, such
ERISA Affiliate, the PBGC, a Plan participant or the Plan administrator, with
respect thereto: that a Reportable Event has occurred with respect to a Plan,
that an accumulated funding deficiency has been incurred or an application may
be or has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan, that a Plan has been or may be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA, that one
or more Plans have an Unfunded Current Liability giving rise to a Lien under
ERISA, that proceedings may be or have been instituted to terminate a Plan, that
a proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan, or that any Company, any Guarantor or any
ERISA Affiliate will or may incur any liability (including any contingent or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA.  The Companies will
deliver to the Lender a complete copy of the annual report (Form 5500) of each
Plan required to be filed with the Internal Revenue Service.  In addition to any
certificates or notices delivered to the Lender pursuant to the first sentence
hereof, copies of annual reports and any other notices received by any Company
required to be delivered to the Lender hereunder shall be delivered to the
Lender no later than ten days after the later of the date

 

28

--------------------------------------------------------------------------------


 

such report or notice has been filed with the Internal Revenue Service or the
PBGC, given to Plan participants or received by any Company or any Guarantor.

 

SECTION 6.10.  Notice of Environmental Law Violations.  Promptly notify the
Lender of the receipt of any notice of an action, suit, and proceeding before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, pending against ELI or any Subsidiary of
ELI relating to any alleged violation of any Environmental Law which could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.11.  [RESERVED]

 

SECTION 6.12.  Notice of Regulatory Matters.   Promptly notify the Lender of the
receipt of any notice of, (a) an action, suit and proceeding before any court or
governmental department, commission, board, agency or instrumentality, domestic
or foreign, pending against ELI or any Subsidiary of ELI relating to any alleged
violation of any laws, rules or regulations pertaining to the development,
testing, manufacture, safety, effectiveness, labeling, storage, record keeping,
approval, advertising, sale, distribution, or promotion of any of ELI’s products
or any Subsidiary of ELI’s products or those products manufactured by ELI or its
Subsidiaries for third parties (b) the withdrawal of any approval of ELI’s or
its Subsidiaries’ products (c) the seeking of an injunction by any such
governmental authority with respect to the manufacture, sale or distribution of
any product of ELI or any Subsidiary, (d) voluntary recall of any products of
ELI or any Subsidiary of ELI which, in each case of the foregoing, could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.13.  Compliance with Applicable Laws.  Comply with the requirements of
all material applicable laws, rules, regulations and orders of any Governmental
Authority, including, without limitation, the rules and regulations of the Food
and Drug Administration, Drug Enforcement Agency, Consumer Product Safety
Commission, Federal Trade Commission, U.S. Department of Agriculture,
Occupation, Safety and Health Administration and the other federal and state
governmental authorities having jurisdiction over ELI’s business or any of ELI’s
Subsidiaries’ business.

 

SECTION 6.14.  Subsidiaries.  Give the Lender prompt written notice of the
creation, establishment or acquisition, in any manner, of any Subsidiary of ELI
not existing on the Closing Date and cause each such Subsidiary to execute a
Guaranty and to provide to the Lender the supporting documents identified in
clauses (i), (ii), and (iii) of Section 5.01(d) in each case with respect to
such Subsidiary; together with a favorable written opinion of counsel to such
Subsidiary addressed to the Lender, in the form attached hereto as Exhibit D
with respect to such Subsidiary and with respect to the documents required to be
executed by such Subsidiary pursuant to this Section 6.14.

 

SECTION 6.15.  Environmental Laws.  Comply in all material respects with the
requirements of all Environmental Laws, provide to the Lender all documentation
in connection with such compliance that the Lender may reasonably request, and
defend, indemnify, and hold harmless the Lender and its respective employees,
agents, officers, and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs, or expenses

 

29

--------------------------------------------------------------------------------


 

of whatever kind or nature, known or unknown, contingent or otherwise, arising
out of, or in any way related to, (a) the presence, disposal, or release of any
Hazardous Materials on any property at any time owned or occupied by ELI or any
Subsidiary of ELI; (b) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to such Hazardous
Materials; (c) any lawsuit brought or threatened, settlement reached, or
government order relating to such Hazardous Materials, and/or (d) any violation
of applicable Environmental Laws, including, without limitation, reasonable
attorney and consultant fees, investigation and laboratory fees, court costs,
and litigation expenses.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Companies, jointly and severally, covenant and agree with the Lender that so
long as the Commitment remains in effect or any of the principal of or interest
on any Note or any other Obligations hereunder shall be unpaid, it will not, and
will not cause or permit any Subsidiary of ELI, directly or indirectly, to:

 

SECTION 7.01.  Liens.      Incur, create, assume or suffer to exist any Lien on
any of their respective assets now or hereafter owned, other than:

 

(a)           Liens existing on the date hereof as set forth on Schedule II
attached hereto including any renewals or extensions thereof; provided that no
such Lien is extended to cover any additional property (other than after
acquired property to the extent such extension is identified on Schedule II) and
that the amount of Indebtedness secured thereby is not increased;

 

(b)           Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or which are being contested in good faith by
appropriate proceedings, provided, however, that adequate reserves with respect
thereto are maintained on the books of ELI or its Subsidiaries in accordance
with Generally Accepted Accounting Principles;

 

(c)           Carriers’, warehousemens’, mechanics’, suppliers’ or other like
Liens arising in the ordinary course of business and not overdue for a period of
more than 45 days or which are being contested in good faith by appropriate
proceedings in a manner which will not jeopardize or diminish the interest of
the Lender in any of the collateral subject to the Security Documents;

 

(d)           Liens incurred or deposits to secure the performance of tenders,
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety, performance and appeal bonds, and other obligations of
similar nature incurred in the ordinary course of business;

 

(e)           Easements, rights of way, restrictions and other similar charges
or encumbrances which in the aggregate do not interfere in any material respect
with the occupation, use and enjoyment by ELI or any of its Subsidiaries of the
property or assets encumbered thereby in the normal course of their respective
business or materially impair the value of the property subject thereto;

 

30

--------------------------------------------------------------------------------


 

(f)            Deposits under workmen’s compensation, unemployment insurance and
social security laws;

 

(g)           Liens, if any, granted to the Lender;

 

(h)           Purchase money liens for fixed assets (i.e., machinery, equipment,
furniture, fixtures, and leasehold improvements) including obligations with
respect to Capital Leases; provided in each case (i) no Default or Event of
Default shall have occurred and be continuing or shall occur after giving effect
to such lien, (ii) such purchase money lien does not exceed 100% of the purchase
price of, and encumbers only, the property acquired, and (iii) such purchase
money Lien does not secure any Indebtedness other than in respect of the
purchase price of the asset acquired or any refinancing of such Indebtedness
permitted pursuant to Section 7.02(f);

 

(i)            Liens with respect to Eon Pharma LLC’s real property and
improvements located in Wilson, North Carolina securing the indebtedness
described in Section 7.02(e) below;

 

(j)            Liens granted to secure Indebtedness incurred in connection with
a Permitted Acquisition as permitted pursuant to Section 7.02(i) below provided
such Liens attach solely to real property and/or personal property (other than
accounts receivable and inventory) acquired by any Company or any Guarantor
pursuant to such Permitted Acquisition.

 

SECTION 7.02.  Indebtedness.  Incur, create, assume or suffer to exist or
otherwise become liable in respect of any Indebtedness, other than:

 

(a)           Indebtedness incurred prior to the date hereof as described in
Schedule III attached hereto, including any renewals or extensions thereof;
provided such renewal or extension does not result in an increase in the
aggregate principal amount of such Indebtedness;

 

(b)           Indebtedness to the Lender;

 

(c)           Indebtedness for trade payables incurred in the ordinary course of
business and payable in accordance with customary trade practices;

 

(d)           Indebtedness consisting of guarantees permitted pursuant to
Section 7.03;

 

(e)           Indebtedness to a bank or other financial institution secured
solely by liens permitted pursuant to Section 7.01(i) above provided such
indebtedness shall (i) not exceed $30,000,000, (ii) be term indebtedness, and
(iii) shall require mortgage amortization over a period of not less than five
(5) years;

 

(f)            Indebtedness secured by purchase money liens (including any
refinancing thereof provided the principal amount of such Indebtedness does not
exceed the principal amount of such Indebtedness immediately prior to such
refinancing) as permitted under Section 7.01(h); provided such Indebtedness
incurred in any fiscal year of ELI shall not exceed $1,000,000, and,

 

31

--------------------------------------------------------------------------------


 

further, provided no Default or Event of Default shall have occurred and be
continuing or would occur after giving effect to the incurrence of such
Indebtedness;

 

(g)           Indebtedness arising under Capital Leases; provided that the
aggregate amount of such Indebtedness incurred in any fiscal year of ELI shall
not exceed $500,000;

 

(h)           Indebtedness owing by any Company to any other Company or from any
Company to any Guarantor or from any Guarantor to any Guarantor or from the
Guarantor to any Company; provided the aggregate of such indebtedness of the
Guarantors to the Companies shall not exceed $10,000,000;

 

(i)            Indebtedness to any seller of assets, stock or other equity
interests in connection with a “Permitted Acquisition”, provided (i)
Indebtedness evidences all or a portion of the purchase price for such assets,
stock or equity interests and (ii)  the aggregate amount of all such
Indebtedness during the term of this Agreement shall not exceed $10,000,000; and

 

(j)            Unsecured indebtedness for borrowed money not enumerated in
clauses (a) through (h) of this Section 7.02 provided that the aggregate amount
of all such indebtedness shall not exceed an amount equal to (x) $30,000,000
less (y) the aggregate principal amount outstanding pursuant to Section 7.02(e)
.

 

SECTION 7.03.  Guaranties.  Guarantee, endorse, become surety for, or otherwise
in any way become or be responsible for the Indebtedness or obligations of any
Person, whether by agreement to maintain working capital or equity capital or
otherwise maintain the net worth or solvency of any Person or by agreement to
purchase the Indebtedness of any other Person, or agreement for the furnishing
of funds, directly or indirectly, through the purchase of goods, supplies or
services for the purpose of discharging the Indebtedness of any other Person or
otherwise, or enter into or be a party to any contract for the purchase of
merchandise, materials, supplies or other property if such contract provides
that payment for such merchandise, materials, supplies or other property shall
be made regardless of whether delivery of such merchandise, supplies or other
property is ever made or tendered except:

 

(a)           guaranties executed prior to the date hereof as described on
Schedule IV attached hereto but not including any renewals or extension thereof;

 

(b)           endorsements of negotiable instruments for collection or deposit
in the ordinary course of business;

 

(c)           guaranties of any Indebtedness under this Agreement or any other
Loan Document;

 

(d)           guaranties by any Company of any Indebtedness permitted pursuant
to Section 7.02 hereof of any Subsidiary of ELI or guaranties by any Subsidiary
of ELI of such Indebtedness of any Company or any other Subsidiary of ELI.

 

32

--------------------------------------------------------------------------------


 

SECTION 7.04.  Sale of Assets.  Sell, assign, lease, transfer or otherwise
dispose of any of their now owned or hereafter acquired respective properties
and assets, whether or not pursuant to an order of a federal agency or
commission, except for (a) the sale of inventory disposed of in the ordinary
course of business, (b) so long as no Event of Default shall have occurred and
is continuing or would occur as a result thereof, the sale or other disposition
of properties or assets no longer used or useful in the conduct of their
respective businesses, and (c) the sale or transfer of assets between any of the
Companies and/or any of the Guarantors.

 

SECTION 7.05.  Sales of Receivables.   Sell, transfer, discount or otherwise
dispose of notes, accounts receivable or other obligations owing to ELI or any
of its Subsidiaries, with or without recourse, except for collection in the
ordinary course of business.

 

SECTION 7.06.  Loans and Investments.  Make or commit to make any advance, loan,
extension of credit, or capital contribution to, or purchase or hold
beneficially any stock or other securities, or evidence of Indebtedness of,
purchase or acquire all or a substantial part of the assets of, make or permit
to exist any interest whatsoever in, any other Person except for (a) the
ownership of stock of any Subsidiaries existing as of the Closing Date and the
ownership of 50% of the voting shares of Alphora Research, Inc., (b) Eligible
Investments, (c) Permitted Acquisitions, (d) investments, loans or advances by
any Guarantor in any Company or in any other Guarantor (e) investments, loans or
advances by any Company in any other Company or by any Company in any Guarantor
provided the aggregate amount of all such investments, loans and advances by the
Companies outstanding in any Guarantor shall not exceed $10,000,000 (calculated
exclusive of existing loans and capital contributions by ELI to Eon
Distribution, Inc. in an amount not to exceed $80,000,000) at any time, (f)
promissory notes issued by employees of any Company or any Guarantor in
connection with the exercise of options to acquire stock of any Company or any
Guarantor, (g) promissory notes accepted by the Company or any Guarantor in
settlement of disputed accounts with third parties, and (h) investments in
wholly-owned Subsidiaries incorporated or formed under the laws of any State of
the United States of America, and with respect to which the Companies have
complied with their obligations under Section 6.14 hereof.

 

SECTION 7.07.  Nature of Business.  Change or alter, in any material respect,
the nature of its business from the nature of the business engaged in by it on
the date hereof.

 

SECTION 7.08.  Sale and Leaseback. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property,
whether real or personal, used or useful in its business, whether now owned or
hereafter acquired, of it or any of its Subsidiaries, if at the time of such
sale or disposition it intends to lease or otherwise acquire the right to use or
possess (except by purchase) such property or like property for a substantially
similar purpose.

 

SECTION 7.09.  Federal Reserve Regulations.  Permit any Loan or the proceeds of
any Loan to be used for any purpose which violates or is inconsistent with the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

SECTION 7.10.  Accounting Policies and Procedures.  Permit any change in the
accounting policies and procedures of the Company or any of its Subsidiaries,
including a change in fiscal year,

 

33

--------------------------------------------------------------------------------


 

provided, however, that any policy or procedure required to be changed by the
Financial Accounting Standards Board (or other board or committee thereof) in
order to comply with Generally Accepted Accounting Principles may be so changed.

 

SECTION 7.11  Hazardous Materials.  Cause or permit any of its properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose of, transfer, produce or process Hazardous Materials, except in
compliance in all material respects with all applicable federal, state and local
laws or regulations, or cause or permit, as a result of any intentional or
negligent act or omission (provided it has a duty to act) on the part of ELI or
any of its Subsidiaries, a release of Hazardous Materials onto such property or
asset or onto any other property in violation of any such laws or regulations.

 

SECTION 7.12.  Limitations on Fundamental Changes.  Merge or consolidate with,
or sell, assign, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its assets (whether now or
hereafter acquired) to, any Person, acquire all of the stock or all or
substantially all of the assets or the business of any Person (other than
pursuant to a Permitted Acquisition) or, except with respect to any Inactive
Subsidiary, liquidate, wind up or dissolve or suffer any liquidation or
dissolution provided, however, (a) any Guarantor may merge or consolidate with
and into any other Guarantor or any Company provided such Company is the
surviving corporation, and (b) a Company may merge with any other Company.

 

SECTION 7.13.  Financial Condition Covenants.

 

(a)           Leverage Ratio.  Permit the ratio of Consolidated Funded Debt to
Consolidated EBITDA at the end of any fiscal quarter  to be greater than the
ratio set forth opposite the applicable period:

 

Period

 

Maximum Ratio

 

 

 

June 30, 2004 through December 30, 2004

 

1.50:1.00

December 31, 2004 and thereafter

 

1.25:1.00

 

(b)           Consolidated Debt Service Coverage Ratio.   Permit the
Consolidated Debt Service Coverage Ratio at the end of any fiscal quarter
commencing with the fiscal quarter ending July 30, 2004 to be less than
2.00:1.00.

 

(c)           Minimum Consolidated Net Worth.  Permit the Consolidated Net Worth
at the end of any fiscal quarter during any fiscal year to be less than
$328,780,000.

 

SECTION 7.14.  Dividends.  Declare any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of stock of ELI or any of its Subsidiaries or any warrant to
purchase any class of stock of ELI or any of its Subsidiaries, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash, securities or property or in
obligations of ELI or any of its Subsidiaries or in any combination thereof, or
permit any Subsidiary to make any payment on account of, or purchase

 

34

--------------------------------------------------------------------------------


 

or otherwise acquire, any shares of any class of the stock of ELI or any other
Subsidiary of ELI not wholly owned directly or indirectly by ELI or any warrant
to purchase any class of stock of ELI or any other Subsidiary of ELI from any
Person if a Default or Event of Default shall have occurred and be continuing or
would occur after giving effect thereto.

 

SECTION 7.15.  Transactions with Affiliates.  Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, except in the ordinary course
of, and pursuant to the reasonable requirements of, ELI’s or any of its
Subsidiaries’ business and upon fair and reasonable terms no less favorable to
ELI or such Subsidiary than they would obtain in a comparable arms-length
transaction with a Person not an Affiliate; provided that, so long as no Default
or Event of Default shall have occurred and be continuing, ELI and any of its
Subsidiaries may pay royalties and customary research and development costs and
expenses to Hexal AG and Hexal Pharmaceuticals, Inc. and any other Affiliate of
ELI, as applicable.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.01.  Events of Default.  In the case of the happening of any of the
following events (each an “Event of Default”):

 

(a)           failure to pay (i) the principal of any Loan, or any fee or other
amount (other than interest on any Loan) due under this Agreement, as and when
due and payable or (ii) within two days after the same becomes due and payable
any interest on any Loan;

 

(b)           default shall be made in the due observance or performance of (i)
any covenant or agreement set forth in Article VI hereof provided if such
default is capable of cure, such default shall have continued unremedied for a
period of 15 days or (ii) any other covenant, condition or agreement of any
Company or any of Subsidiaries to be performed pursuant to this Agreement or any
other Loan Document (other than those specified in clause (a) of this Section
8.01);

 

(c)           any representation or warranty made or deemed made in this
Agreement or any other Loan Document shall prove to be false or misleading in
any material respect when made or given or when deemed made or given;

 

(d)           any report, certificate, financial statement or other instrument
furnished in connection with this Agreement or any other Loan Document or the
borrowings hereunder, shall prove to be false or misleading in any material
respect when made or given or when deemed made or given;

 

(e)           default in the performance or compliance in respect of any
agreement or condition relating to any Indebtedness of ELI or any of its
Subsidiaries in excess of $1,000,000 individually or in the aggregate (other
than the Note) if the effect of such default is to accelerate the maturity of
such Indebtedness or to permit the holder or obligee thereof (or a trustee on

 

35

--------------------------------------------------------------------------------


 

behalf of such holder or obligee) to cause such Indebtedness to become due prior
to the stated maturity thereof, or, any such Indebtedness shall not be paid when
due;

 

(f)            ELI or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other federal or state bankruptcy, insolvency or similar law,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(iii) apply for or consent to the employment of a receiver, trustee, custodian,
sequestrator or similar official for ELI or any of its Subsidiaries or for a
substantial part of its property; (iv) file an answer admitting the material
allegations of a petition filed against it in such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take corporate action for
the purpose of effecting any of the foregoing; or(vii) become unable or admit in
writing its inability or fail generally to pay its debts as they become due;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of ELI or any of its Subsidiaries or of a substantial part of their
respective property, under Title 11 of the United States Code or any other
federal or state bankruptcy insolvency or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator or similar official for ELI or any of
its Subsidiaries or for a substantial part of their property, or (iii) the
winding-up or liquidation of ELI or any of its Subsidiaries and such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall continue unstayed and in effect
for 60 days;

 

(h)           one or more orders, judgments or decrees for the payment of money
in excess of $1,000,000 in the aggregate shall be rendered against ELI or any of
its Subsidiaries and the same shall not have been paid in accordance with such
judgment, order or decree or settlement and either (i) an enforcement proceeding
shall have been commenced by any creditor upon such judgment, order or decree,
or (ii) there shall have been a period of thirty (30) days during which a stay
of enforcement of such judgment, order or decree, by reason of pending appeal or
otherwise, was not in effect;

 

(i)            any Plan shall fail to maintain the minimum funding standard
required for any Plan year or part thereof or a waiver of such standard or
extension of any amortization period is applied for or granted under Section 412
of the Code, any Plan is terminated by ELI, any of its subsidiaries, or any
ERISA Affiliate or the subject of termination proceedings under ERISA any Plan
shall have an Unfunded Current Liability, a Reportable Event shall have occurred
with respect to a Plan or ELI, any of its Subsidiaries or  any ERISA Affiliate
shall have incurred a liability to or on account of a Plan under Section 515,
4062, 4063, 4201 or 4204 of ERISA, and there shall result from any such event or
events the imposition of a lien upon the assets of ELI or any of its
Subsidiaries or the granting of a security interest on such assets, or a
liability to the PBGC or a Plan or a trustee appointed under ERISA or a penalty
under Section 4971 of the Code;

 

36

--------------------------------------------------------------------------------


 

(j)            any material provision of any Loan Document shall for any reason
cease to be in full force and effect in accordance with its terms or ELI or any
of its Subsidiaries shall so assert in writing;

 

(k)                                  a Change of Control shall have occurred;

 

(l)            any Material Adverse Effect shall have occurred;

 

(m)          one or more orders, judgments or decrees for the payment of money
in excess of $10,000,000 in the aggregate shall be rendered against ELI or any
of its Subsidiaries;

 

(n)           the Food and Drug Administration, Drug Enforcement Agency,
Consumer Product Safety Commission, Federal Trade Commission, U.S. Department of
Agriculture, Occupation, Safety and Health Administration, or any other state or
governmental agency having jurisdiction over the business of ELI or any of the
Subsidiaries’ businesses shall take any action (including without limitation,
any recall of product, or any seizure of assets) and such action could
reasonably be expected to have a Material Adverse Effect; or

 

(o)           any Company shall receive notification that any product liability
insurance required to be maintained pursuant to Section 6.01 will not be renewed
or will only be renewed in an amount less than the coverage required and prior
to the earlier of (i) the effective date of such renewal or reduced amount and
(ii) thirty (30) days from the date of such notice, the Companies shall not have
in full force and effect the product insurance policies required to be
maintained pursuant to Section 6.01;

 

then, at any time thereafter during the continuance of any such event, the
Lender may, in its sole discretion, by written or telephonic notice to the
Companies, take either or both of the following actions, at the same or
different times, (a) terminate the Commitment and (b) declare (i) the Note, both
as to principal and interest, and (ii) all other Obligations, to be forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
the Note to the contrary notwithstanding; provided, however, that if an event
specified in Section 8.01(f) or (g) shall have occurred, the Commitment shall
automatically terminate and interest, principal and amounts referred to in the
preceding clauses (i) and (ii) shall be immediately due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived, anything contained herein or in the Note to the contrary
notwithstanding.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.  Notices.   All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and unless otherwise expressly provided herein, shall be conclusively
deemed to have been received by a party hereto and to be effective on the day on
which delivered by hand to such party or one Business Day after being sent by
overnight mail to the address set forth below, or, in the case of telecopy
notice, when

 

37

--------------------------------------------------------------------------------


 

acknowledged as received, or if sent by registered or certified mail, three (3)
Business Days after the day on which mailed in the United States, addressed to
such party at such address:

 

(a)

if to the Lender, at

 

 

 

JPMorgan Chase Bank

 

241-02 Northern Boulevard

 

Douglaston, New York 11362

 

Attention:

Relationship Manager for Eon Labs, Inc.

 

Telecopy:

(718) 229-8326

 

 

(b)

if to the Companies, at

 

 

 

Eon Labs, Inc.

 

227-15 N. Conduit Avenue

 

Laurelton, New York 11413

 

Attention:

Mr. William F. Holt, Chief Financial Officer

 

Telecopy:

(718) 276-1735

 

 

 

 

With a copy to

 

 

 

Kelley, Drye & Warren LLP

 

101 Park Avenue

 

New York, New York 10178

 

Attention: Jane E. Jablons, Esq.

 

Telecopy: (212) 808-7897

 

- and -

 

(c)           as to each such party at such other address as such party shall
have designated to the other in a written notice complying as to delivery with
the provisions of this Section 9.01.

 

SECTION 9.02.  Effectiveness; Survival.  This Agreement shall become effective
on the date on which all parties hereto shall have signed a counterpart copy
hereof and shall have delivered the same to the Lender.  All representations and
warranties made herein and in the other Loan Documents and in the certificates
delivered pursuant hereto or thereto shall survive the making by the Lender of
the Loans as herein contemplated and the execution and delivery to the Lender of
the Note evidencing the Loans and shall continue in full force and effect so
long as the Obligations hereunder are outstanding and unpaid and the Commitment
is in effect.  The obligations of the Companies pursuant to Section 3.07,
Section 3.08, Section 3.10 and Section 9.03 shall survive termination of this
Agreement and payment of the Obligations.

 

38

--------------------------------------------------------------------------------


 

SECTION 9.03.  Expenses.  The Companies agree, jointly and severally, (a) to
indemnify, defend and hold harmless the Lender and its officers, directors,
employees, and affiliates (each, an “indemnified person”) from and against any
and all losses, claims, damages, liabilities or judgments to which any such
indemnified person may be subject and arising out of or in connection with the
Loan Documents, the financings contemplated hereby, the use of any proceeds of
such financings or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
of such indemnified persons is a party thereto, and to reimburse each of such
indemnified persons upon demand for any reasonable, legal or other expenses
incurred in connection with the investigation or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities, judgments or related expenses to
the extent arising from the willful misconduct or gross negligence of such
indemnified person, (b) to pay or reimburse the Lender for all its out-of-pocket
costs and expenses incurred in connection with the preparation and execution of
and any amendment, supplement or modification to this Agreement, the Note any
other Loan Documents, and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including without limitation, the reasonable fees and disbursements of
Farrell Fritz, P.C., counsel to the Lender, and (c) to pay or reimburse the
Lender for all their costs and expenses incurred in connection with the
enforcement and preservation of any rights under this Agreement, the Note, the
other Loan Documents, and any other documents prepared in connection herewith or
therewith, including, without limitation, the reasonable fees and disbursements
of counsel (including, without limitation, in-house counsel) to the Lender,
including all such out-of-pocket expenses incurred during any work-out,
restructuring or negotiations in respect of the Obligations.

 

SECTION 9.04.  Successors and Assigns; Participations.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Companies, the Lender, all future holders of the Note and their respective
successors and assigns, except that no Company may assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Lender.

 

(b)           The Lender reserves the right to sell participations in or to sell
and assign its rights, duties or obligations with respect to the Loans or the
Commitment to such banks, lending institutions or other  financial institutions
as it may choose and without the consent of the Companies; provided so long as
no Default or Event of Default shall have occurred and be continuing, each
assignment of the Loan and Commitment shall be in the minimum amount of
$5,000,000 per assignee.  The Lender may furnish any information concerning ELI
or any of its Subsidiaries in its possession from time to time to any assignee
or participant (or proposed assignee or participant).  The Lender may at any
time pledge or assign or grant a security interest in all or any part of its
rights under this Agreement and its Note to a Federal Reserve Bank, provided
that no such assignment shall release the transferor Lender from its Commitment
or its obligations hereunder or substitute any such pledgee or assignee for the
Lender as a party to this Agreement.

 

39

--------------------------------------------------------------------------------


 

SECTION 9.05.  No Waiver; Cumulative Remedies.  Neither any failure nor any
delay on the part of the Lender in exercising any right, power or privilege
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege.  The rights, remedies,
powers and privileges herein provided or provided in the other Loan Documents
are cumulative and not exclusive of any rights, remedies powers and privileges
provided by law.

 

SECTION 9.06.  APPLICABLE LAW.  THIS AGREEMENT AND THE NOTE SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,  WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAW.

 

SECTION 9.07.  SUBMISSION TO JURISDICTION; JURY WAIVER.  EACH COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE
STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF QUEENS OR COUNTY OF NASSAU IN
ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH COMPANY HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH FEDERAL OR
STATE COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT
REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER HEREOF THEREOF MAY NOT BE
LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH COMPANY AGREES NOT TO ASSERT ANY COUNTERCLAIM IN ANY SUCH
SUIT, ACTION OR PROCEEDING.   EACH COMPANY AGREES THAT SERVICE OF PROCESS MAY BE
MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET
FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK.  EACH
PARTY HERETO WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT.

 

SECTION 9.08.  Severability.  In case any one or more of the provisions
contained in this Agreement, any Note or any other Loan Document should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.

 

SECTION 9.09.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Lender and, to the extent permitted by applicable law, each
of its Affiliates are hereby authorized at any

 

40

--------------------------------------------------------------------------------


 

time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Lender or any Affiliate of the Lender to or for the credit or the account of any
Company against any and all of the Obligations of the Companies, irrespective of
whether or not the Lender shall have made any demand under this Agreement or any
Note and although such obligations may be unmatured.  The rights of the Lender
and each Affiliate of the Lender under this Section 9.09 are in addition to
other rights and remedies (including, without limitation, other rights of set
off) which they may have.

 

SECTION 9.10.  Headings.  Section headings used herein are for convenience of
reference only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.

 

SECTION 9.11.  Modification of Agreement.  No modification, amendment or waiver
of any provision of this Agreement or any Loan Document, nor consent to any
departure by any Company or Guarantor therefrom shall in any event be effective
unless the same shall be in writing and signed by the Lender and such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice to or demand on any Company or Guarantor in any case
shall entitle any Company or Guarantor, as the case may be, to any other or
further notice or demand in the same, similar or other circumstances.

 

SECTION 9.12.  Construction.  This Agreement is the result of negotiations
between, and has been reviewed by, each of the Companies, the Lender and their
respective counsel.  Accordingly, this Agreement shall be deemed to be the
product of each party hereto, and no ambiguity shall be construed in favor of or
against any Company or the Lender.

 

SECTION 9.13.  Confidentiality.  The Lender agrees that it will not disclose
without the prior consent of the Companies (other than to affiliates of the
Lender and its directors, employees, auditors, counsel or other professional
advisors and their respective counsel who are advised of the need, and have
agreed, to maintain the confidentiality thereof) (collectively,
“Representatives”) any Confidential Information (as defined below) with respect
to ELI or any of its Subsidiaries which is furnished by or on behalf of any
Company; provided that the Lender may disclose any such information (a) as may
be required or appropriate (i) in any report, statement or testimony submitted
to any municipal, state or federal or other governmental regulatory body having
or claiming to have jurisdiction over the Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors or (ii) in connection
with any request or requirement of any such regulatory body; (b) as may be
required or appropriate in response to any summons or subpoena or in connection
with any litigation; (c) to comply with any law, order, regulation or ruling
applicable to the Lender; and (d) to any prospective transferee in connection
with any contemplated transfer of any of the Notes or any interest therein by
the Lender; provided that such prospective transferee agrees to be bound by this
Section 9.13 to the same extent as the Lender.  As used herein “Confidential
Information” shall mean information with respect to ELI or any of its
Subsidiaries which is not generally available to the public other than such
information which after the date hereof becomes generally available to the
public through no fault or action by the Lender or its Representatives or
becomes available to the Lender on a nonconfidential basis from a source other
than any Company which to the Lender’s knowledge is

 

41

--------------------------------------------------------------------------------


 

not prohibited from disclosing such information by any contractual, legal or
fiduciary obligation owed to any Company.

 

SECTION 9.14.  JOINT AND SEVERAL OBLIGATIONS.

 

(A)          BENEFITS.  THE COMPANIES ACKNOWLEDGE AND AGREE THAT THE LOANS WILL
DIRECTLY OR INDIRECTLY BENEFIT EACH COMPANY HEREUNDER SEVERALLY, AND ALL OF THEM
JOINTLY, REGARDLESS OF THE FACT NO COMPANY RECEIVES ALL OR PART OF THE PROCEEDS
OF ANY OF THE LOANS.

 

(B)          ACCEPTANCE OF JOINT AND SEVERAL LIABILITY.  EACH OF THE COMPANIES
IS ACCEPTING JOINT AND SEVERAL LIABILITY HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS IN CONSIDERATION OF THE FINANCIAL ACCOMMODATIONS TO BE PROVIDED BY THE
LENDER UNDER THIS AGREEMENT, FOR THE MUTUAL BENEFIT, DIRECTLY AND INDIRECTLY, OF
EACH OF THE COMPANIES AND IN CONSIDERATION OF THE UNDERTAKINGS OF EACH OTHER
COMPANY TO ACCEPT JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS.

 

(C)          PAYMENT AND PERFORMANCE.  EACH OF THE COMPANIES, JOINTLY AND
SEVERALLY, HEREBY IRREVOCABLY AND UNCONDITIONALLY ACCEPTS, NOT MERELY AS A
SURETY BUT ALSO AS A CO-DEBTOR, JOINT AND SEVERAL LIABILITY WITH THE OTHER
COMPANY, WITH RESPECT TO THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS,
IT BEING THE INTENTION OF THE PARTIES HERETO THAT ALL THE OBLIGATIONS SHALL BE
THE JOINT AND SEVERAL OBLIGATIONS OF EACH OF THE COMPANIES WITHOUT PREFERENCE OR
DISTINCTION AMONG THEM.

 

(D)          FAILURE TO PERFORM.  IF AND TO THE EXTENT THAT ANY COMPANY SHALL
FAIL TO MAKE ANY PAYMENT WITH RESPECT TO ANY OF THE OBLIGATIONS AS AND WHEN DUE
OR TO PERFORM ANY OF THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS THEREOF, THEN
IN EACH SUCH EVENT THE OTHER COMPANY WILL MAKE SUCH PAYMENT WITH RESPECT TO, OR
PERFORM, SUCH OBLIGATION.

 

(E)           WAIVER OF NOTICE; ASSENT TO ACTIONS; ETC.  THE OBLIGATIONS OF EACH
OF THE COMPANIES UNDER THE PROVISIONS OF THIS SECTION 9.13 CONSTITUTE FULL
RECOURSE OBLIGATIONS OF EACH OF THE COMPANIES ENFORCEABLE AGAINST EACH SUCH
COMPANY, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR ENFORCEABILITY OF THIS
AGREEMENT AS AGAINST ANY PARTICULAR COMPANY.  EACH AND EVERY REPRESENTATION,
WARRANTY, COVENANT AND AGREEMENT MADE BY THE COMPANIES, OR ANY OF THEM,
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, WHETHER
OR NOT SO EXPRESSED, AND SUCH OBLIGATIONS OF ANY COMPANY SHALL NOT BE

 

42

--------------------------------------------------------------------------------


 

SUBJECT TO ANY COUNTERCLAIM, SETOFF, RECOUPMENT OR DEFENSE BASED UPON ANY CLAIM
ANY COMPANY MAY HAVE AGAINST ANY OTHER COMPANY OR THE LENDER (OTHER THAN THE
INDEFEASIBLE PAYMENT OF THE OBLIGATIONS IN FULL), AND SHALL REMAIN IN FULL FORCE
AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE RELEASED, DISCHARGED OR IN ANY
WAY AFFECTED BY, ANY CIRCUMSTANCES OR CONDITION AFFECTING ANY OTHER COMPANY,
INCLUDING WITHOUT LIMITATION (A) ANY WAIVER, CONSENT, EXTENSION, RENEWAL,
INDULGENCE OR OTHER ACTION OR INACTION UNDER OR IN RESPECT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY AGREEMENT OR OTHER DOCUMENT RELATED THERETO WITH
RESPECT TO ANY OTHER COMPANY, OR ANY EXERCISE OR NONEXERCISE OF ANY RIGHT,
REMEDY, POWER OR PRIVILEGE UNDER OR IN RESPECT OF ANY SUCH AGREEMENT OR
INSTRUMENT WITH RESPECT TO ANY OTHER COMPANY, OR THE FAILURE TO GIVE NOTICE OF
ANY OF THE FOREGOING TO ANY OTHER COMPANY, (B) ANY INVALIDITY OR
UNENFORCEABILITY, IN WHOLE OR IN PART, OF ANY SUCH AGREEMENT OR INSTRUMENT WITH
RESPECT TO ANY OTHER COMPANY; (C) ANY FAILURE ON THE PART OF ANY OTHER COMPANY
FOR ANY REASON TO PERFORM OR COMPLY WITH ANY TERM OF ANY SUCH AGREEMENT OR
INSTRUMENT; (D) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT,
READJUSTMENT, COMPOSITION, LIQUIDATION OR SIMILAR PROCEEDING WITH RESPECT TO ANY
OTHER COMPANY OR ITS PROPERTIES OR CREDITORS; OR (E) ANY OTHER OCCURRENCE
WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, WITH RESPECT TO ANY
OTHER COMPANY.  EACH COMPANY HEREBY WAIVES ANY REQUIREMENT OF DILIGENCE OR
PROMPTNESS ON THE PART OF THE LENDER IN THE ENFORCEMENT OF THEIR RIGHTS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITH RESPECT TO THE OBLIGATIONS OF
ITSELF OR OF ANY OTHER COMPANY.  WITHOUT LIMITING THE FOREGOING ANY FAILURE TO
MAKE ANY DEMAND UPON, TO PURSUE OR EXHAUST ANY RIGHTS OR REMEDIES AGAINST A
COMPANY, OR ANY DELAY WITH RESPECT THERETO, SHALL NOT AFFECT THE OBLIGATIONS OF
ANY OTHER COMPANY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

 

SECTION 9.15.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute one and the same instrument.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Companies and the Lender have caused this Agreement to
be duly executed by their duly authorized officers, as of the day and year first
above written.

 

 

EON LABS, INC.

 

 

 

 

 

By:

 

 

 

 

William F. Holt

 

 

Vice President

 

 

 

 

 

EON PHARMA, LLC

 

 

 

 

 

By:

 

 

 

 

William F. Holt

 

 

Vice President - Finance

 

 

 

 

 

JPMORGAN CHASE BANK

 

 

 

 

 

By:

 

 

 

 

Sanford Wald

 

 

Vice President

 

44

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Subsidiaries

 

Name of Entity

 

State of
Incorporation
or Formation

 

Owners of Shares or Interests
Names and Percentages
of Shares Owned

 

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Existing Liens

 

46

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Existing Indebtedness

 

47

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Existing Guarantees

 

48

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Litigation

 

49

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED
REVOLVING CREDIT NOTE

 

$25,000,000

Uniondale, New York

 

July___, 2004

 

FOR VALUE RECEIVED, EON LABS, INC., a Delaware corporation and EON PHARMA, LLC,
a Delaware limited liability company (each a “Company” and, collectively, the
“Companies”), jointly and severally, promise to pay to the order of JPMORGAN
CHASE BANK (the “Lender”), on or before the Revolving Credit Commitment
Termination Date, the principal amount of TWENTY FIVE MILLION DOLLARS
($25,000,000) or, if less, the unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Companies under the Credit Agreement referred to
below.

 

The Companies also promise to pay interest on the unpaid principal amount hereof
from the date hereof until paid in full at the rates and at the times which
shall be determined, and to make principal repayments on this Note at the times
which shall be determined, in accordance with the provisions of the Credit
Agreement referred to below.

 

This Note is the “Revolving Credit Note” referred to in the Amended and Restated
Credit Agreement dated as of July ___, 2004, by and among the Companies and the
Lender (as the same may be amended, modified or supplemented from time to time,
the “Credit Agreement”) and is issued pursuant to and entitled to the benefits
of the Credit Agreement to which reference is hereby made for a more complete
statement of the terms and conditions under which the Revolving Credit Loans
evidenced hereby were made and are to be repaid.  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

Each of the Lender and any subsequent holder of this Note agrees, by its
acceptance hereof, that before transferring this Note it shall record the date,
Type and amount of each Revolving Credit Loan and the date and amount of each
payment or prepayment of principal of each Revolving Credit Loan previously made
hereunder on the grid schedule annexed to this Note; provided, however, that the
failure of the Lender or holder to set forth such Revolving Credit Loans,
payments and other information on the attached grid schedule shall not in any
manner affect the obligation of the Companies to repay the Revolving Credit
Loans made by the Lender in accordance with the terms of this Note to the extent
then unpaid.

 

This Note is subject to prepayments pursuant to Section 3.03 of the Credit
Agreement.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note together with all accrued but unpaid interest thereon, may
become, or may

 

50

--------------------------------------------------------------------------------


 

be declared to be, due and payable in the manner, upon the conditions and with
the effect provided in the Credit Agreement.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of JPMorgan Chase Bank, located at  241-02 Northern Boulevard, 
Douglaston, New York 11362 or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Companies, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

This Note is an amendment and restatement of, and is being issued in replacement
of and in substitution for the Revolving Credit Note dated February 8, 2002 (the
“Original Note”), in the original principal amount of $25,000,000 issued by the
Companies to the order of the Lender.  The execution and delivery of this Note
shall not be construed to have constituted a repayment of any principal or
interest on the Original Note.

 

The Companies and endorsers of this Note waive presentment, diligence, demand,
protest, and notice of any kind in connection with this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Companies have caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.

 

 

EON LABS, INC.

 

 

 

 

 

By:

 

 

 

 

William F. Holt

 

 

Vice President

 

 

 

 

 

EON PHARMA, LLC

 

 

 

 

 

By:

 

 

 

 

William F. Holt

 

 

Vice President

 

52

--------------------------------------------------------------------------------


 

SCHEDULE

 

Date
of
Loan

 

Principal
Amount of
Loan

 

Type
of
Loan

 

Interest
Rate

 

Applicable
Interest
Period

 

Amount of
Principal
Paid

 

Notation
Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GUARANTY

 

THIS GUARANTY is entered into as of the ___ day of July 2004, by EACH OF THE
UNDERSIGNED (each a “Guarantor” and, collectively, the “Guarantors”) in favor of
and for the benefit of JPMORGAN CHASE BANK.

 

RECITALS

 

A.                                    Pursuant to an Amended and Restated Credit
Agreement, dated the date hereof, by and among Eon Labs, Inc., Eon Pharma, LLC
(each a “Company” and, collectively, the “Companies”) and JPMorgan Chase Bank
(as the same may be amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), the Companies will receive loans and other
financial accommodations from the Lender and will incur Obligations.

 

B.                                    The Guarantors, being members of a group
of entities affiliated with the Companies and being engaged in related
businesses will receive direct and indirect benefits from such loans and
financial accommodations.

 

C.                                    Each Guarantor wishes to grant the Lender
security and assurance in order to secure the payment and performance by the
Companies of all of its present and future Obligations, and, to that effect, to
guaranty the Obligations as set forth herein.

 

Accordingly, each Guarantor hereby agrees as follows:

 

1.                                       Guaranty.

 

(a)                                  Each Guarantor, jointly and severally,
unconditionally and irrevocably guarantees to the Lender the full and punctual
payment by the Companies, when due, whether at the stated due date, by
acceleration or otherwise, of all Obligations of the Companies, howsoever
created, arising or evidenced, voluntary or involuntary, whether direct or
indirect, absolute or contingent now or hereafter existing or owing to the
Lender (collectively, the “Guaranteed Obligations”).  This Guaranty is an
absolute, unconditional, continuing guaranty of payment and not of collection of
the Guaranteed Obligations and includes Guaranteed Obligations arising from
successive transactions which shall either continue such Guaranteed Obligations
or from time to time renew such Guaranteed Obligations after the same have been
satisfied.  This Guaranty is in no way conditioned upon any attempt to collect
from the Company or upon any other event or contingency, and shall be binding
upon and enforceable against each Guarantor without regard to the validity or
enforceability of the Credit Agreement, the Note or any other Loan Document or
of any term of any thereof.  If for any reason the Companies shall fail or be
unable duly and punctually to pay any of the Guaranteed Obligations (including,
without limitation amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
each Guarantor will forthwith pay the same, in cash, immediately upon demand.

 

54

--------------------------------------------------------------------------------


 

(b)                                 In the event the Credit Agreement, any Note
or any other Loan Document shall be terminated as a result of the rejection
thereof by any trustee, receiver or liquidating agent of any Company or any of
its properties in any bankruptcy, insolvency, reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar proceeding, each
Guarantor’s obligations hereunder shall continue to the same extent as if the
Credit Agreement, such Note or such other Loan Document had not been so
rejected.

 

(c)                                  Each Guarantor shall pay all costs,
reasonable expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) and damages incurred in connection with the enforcement of
the Obligations under the Credit Agreement or the Note or any other Loan
Document to the extent that such costs, expenses and damages are not paid by the
Companies pursuant to the respective documents.

 

(d)                                 Each Guarantor further agrees that if any
payment made by any Company or any Guarantor to the Lender on any Obligation is
rescinded, recovered from or repaid by the Lender, in whole or in part, in any
bankruptcy, insolvency or similar proceeding instituted by or against any
Company or any Guarantor, this Guaranty shall continue to be fully applicable to
such Guaranteed Obligation to the same extent as though the payment so recovered
or repaid had never originally been made on such Guaranteed Obligation.

 

(e)                                  If any Event of Default shall have occurred
and be continuing, the Lender and, to the extent permitted by applicable law,
any Affiliate of the Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Lender, or any Affiliate of
the Lender to or for the credit or the account of any Guarantor against any of
and all the obligations of any Guarantor now or hereafter existing under this
Guaranty, irrespective of whether or not the Lender shall have made any demand
hereunder and although such obligations may be unmatured.  The rights under this
paragraph 1(e) are in addition to other rights and remedies (including other
rights of set off) which the Lender may have.

 

2.                                       Guaranty Continuing, Absolute,
Unlimited.

 

The obligations of each Guarantor hereunder shall be continuing, absolute,
irrevocable, unlimited and unconditional, shall not be subject to any
counterclaim, set-off, deduction or defense (other than the indefeasible payment
of the Obligations in full) based upon any claim any Guarantor may have against
the Lender or any Company or any other person, and shall remain in full force
and effect without regard to, and, to the fullest extent permitted by applicable
law, shall not be released, discharged or in any way affected by, any
circumstance or condition (whether or not any Guarantor shall have any knowledge
or notice thereof) whatsoever which might constitute a legal or equitable
discharge or defense including, but not limited to, (a) any express or implied
amendment, modification or supplement to the Credit Agreement, any Note, or any
other Loan Document or any other agreement referred to in any thereof, or any
other instrument applicable to the Companies or to the Loans, or any part
thereof; (b) any failure on the part of the Companies to perform or comply with
the Credit Agreement, any Note or any

 

55

--------------------------------------------------------------------------------


 

other Loan Document or any failure of any other person to perform or comply with
any term of the Credit Agreement, any Note, or any other Loan Document or any
other agreement as aforesaid; (c) any waiver, consent, change, extension,
indulgence or other action or any action or inaction under or in respect of the
Credit Agreement, any Note, or any other Loan Document or any other agreement as
aforesaid, whether or not the Lender, any Company or any Guarantor has notice or
knowledge of any of the foregoing; (d) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceeding with respect to any Company, or its properties or its creditors, or
any action taken by any trustee or receiver or by any court in any such
proceeding; (e) any furnishing or acceptance of additional security or any
release of any security; (f) any limitation on the liability or obligations of
any Company under the Credit Agreement, any Note or any other Loan Document or
any termination, cancellation, frustration, invalidity or unenforceability, in
whole or in part, of the Credit Agreement, any Note, this Guaranty or any other
Loan Document or any term of any thereof; (g) any lien, charge or encumbrance on
or affecting any Guarantor’s or any of the Companies’ respective assets and
properties; (h) any act, omission or breach on the part of the Lender under the
Credit Agreement, any Note or any other Loan Document or any other agreement at
any time existing between the Lender and any Company or any law, governmental
regulation or other agreement applicable to the Lender or any Loan; (i) any
claim as a result of any other dealings among the Lender, any Guarantor or any
Company; (j) the assignment of this Guaranty, the Credit Agreement, any Note or
any other Loan Document by the Lender to any other Person; or (k) any change in
the name of the Lender, any Company or any other Person referred to herein.

 

3.                                       Waiver.

 

Each Guarantor unconditionally waives, to the fullest extent permitted by
applicable law:  (a) notice of any of the matters referred to in Section 2
hereof; (b) all notices which may be required by statute, rule of law or
otherwise to preserve any rights against any Guarantor hereunder, including,
without limitation, notice of the acceptance of this Guaranty, or the creation,
renewal, extension, modification or accrual of the Guaranteed Obligations or
notice of any other matters relating thereto, any presentment, demand, notice of
dishonor, protest, nonpayment of any damages or other amounts payable under the
Credit Agreement, any Note or any other Loan Documents; (c) any requirement for
the enforcement, assertion or exercise of any right, remedy, power or privilege
under or in respect of the Credit Agreement, any Note or any other Loan
Documents, including, without limitation, diligence in collection or protection
of or realization upon the Guaranteed Obligations or any part thereof or any
collateral thereof; (d) any requirement of diligence; (e) any requirement to
mitigate the damages resulting from a default by the Companies under the Credit
Agreement, any Note or any other Loan Documents; (f) the occurrence of every
other condition precedent to which any Guarantor or any Company may otherwise be
entitled; (g) the right to require the Lender to proceed against the Companies
or any other person liable on the Guaranteed Obligations, to proceed against or
exhaust any security held by any Company or any other person, or to pursue any
other remedy in the Lender’s power whatsoever, and (h) the right to have the
property of any Company first applied to the discharge of the Guaranteed
Obligations.

 

The Lender may, at their election, exercise any right or remedy they may have
against the Companies without affecting or impairing in any way the liability of
any Guarantor

 

56

--------------------------------------------------------------------------------


 

hereunder and each Guarantor waives, to the fullest extent permitted by
applicable law, any defense arising out of the absence, impairment or loss of
any right of reimbursement, contribution or subrogation or any other right or
remedy of any Guarantor against the Companies, whether resulting from such
election by the Lender or otherwise.  Each Guarantor waives any defense arising
by reason of any disability or other defense of the Companies or by reason of
the cessation for any cause whatsoever of the liability, either in whole or in
part, of the Companies to the Lender for the Guaranteed Obligations.

 

Each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Companies and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and agrees that the Lender
shall not have any duty to advise any Guarantor of information regarding any
condition or circumstance or any change in such condition or circumstance.  Each
Guarantor acknowledges that the Lender has not made any representations to any
Guarantor concerning the financial condition of the Companies.

 

4.                                       Representations and Covenants of each
Guarantor.

 

(a)                                  The representations and warranties
contained in Article IV of the Credit Agreement, to the extent they relate to a
Guarantor, are true and correct as of the date hereof and the Lender is entitled
to rely on such representations and warranties to the same extent as though the
same were set forth in full herein.

 

(b)                                 Each Guarantor hereby agrees to perform the
covenants contained in Article VI and Article VII of the Credit Agreement, to
the extent they relate to the Guarantor, and the Lender is entitled to rely on
such agreement to perform such covenants to the same extent as though the same
were set forth in full herein.

 

5.                                       Payments.

 

Each payment by each Guarantor to the Lender under this Guaranty shall be made
in the time, place and manner provided for payments in the Credit Agreement
without set-off or counterclaim to the account at which such payment is required
to be paid by the Companies under the Credit Agreement.

 

6.                                       Parties.

 

This Guaranty shall inure to the benefit of the Lender and their respective
successors, assigns or transferees, and shall be binding upon the Guarantors and
their respective successors and assigns.  No Guarantor may delegate any of its
duties under this Guaranty without the prior written consent of the Lender.

 

7.                                       Notices.

 

Any notice shall be conclusively deemed to have been received by a party hereto
and to be effective on the day on which delivered to such party at the address
set forth below, or

 

57

--------------------------------------------------------------------------------


 

if sent by registered or certified mail, on the third Business Day after the day
on which mailed in the United States, addressed to such party at said address:

 

(a)

if to the Lender,

 

 

 

JPMorgan Chase Bank

 

241-02 Northern Boulevard

 

Douglaston, New York 11362

 

Attention:

Relationship Manager for

 

 

Eon Labs, Inc.

 

Telecopy:

(718) 229-8326

 

 

(b)

if to the Guarantors,

 

 

 

c/o Eon Labs, Inc.

 

227-15 N. Conduit Avenue

 

Laurelton, New York 11413

 

Attention:

Mr. William F. Holt, Chief Financial Officer

 

Telecopy:

(718) 276-1735

 

 

 

With a copy to

 

 

 

Kelley, Drye & Warren LLP

 

101 Park Avenue

 

New York, New York 10178

 

Attention:

Jane E. Jablons, Esq.

 

Telecopy:

(212) 808-7897

 

- and -

 

(c)                                  as to each such party at such other address
as such party shall have designated to the other in a written notice complying
as to delivery with the provisions of this Section 7.

 

8.                                       Remedies.

 

Each Guarantor stipulates that the remedies at law in respect of any default or
threatened default by a Guarantor in the performance of or compliance with any
of the terms of this Guaranty are not and will not be adequate, and that any of
such terms may be specifically enforced by a decree for specific performance or
by an injunction against violation of any such terms or otherwise.

 

9.                                       Rights to Deal with the Companies.

 

At any time and from time to time, without terminating, affecting or impairing
the validity of this Guaranty or the obligations of any Guarantor hereunder, the
Lender may deal

 

58

--------------------------------------------------------------------------------


 

with any Company in the same manner and as fully as if this Guaranty did not
exist and shall be entitled, among other things, to grant any Company, without
notice or demand and without affecting any Guarantor’s liability hereunder, such
extension or extensions of time to perform, renew, compromise, accelerate or
otherwise change the time for payment of or otherwise change the terms of
indebtedness or any part thereof contained in or arising under the Credit
Agreement, any Note or any other Loan Documents, or to waive any obligation of
any Company to perform, any act or acts as the Lender may deem advisable.

 

10.                                 Subrogation.

 

(a)                                  Upon any payment made or action taken by a
Guarantor pursuant to this Guaranty, such Guarantor shall, subject to the
provisions of Sections 10(b) and (c) hereof, be fully subrogated to all of the
rights of the Lender against the Companies arising out of the action or inaction
of the Companies for which such payment was made or action taken by such
Guarantor.

 

(b)                                 Any claims of such Guarantor against any
Company arising from payments made or actions taken by such Guarantor pursuant
to the provisions of this Guaranty shall be in all respects subordinate to the
full and complete or final and indefeasible payment or performance and
discharge, as the case may be, of all amounts, obligations and liabilities, the
payments or performance and discharge of which are guaranteed by this Guaranty,
and no payment hereunder by a Guarantor shall give rise to any claim of such
Guarantor against the Lender.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 10, no Guarantor shall be subrogated to the rights of
the Lender against the Companies until all of the Obligations have been paid
finally and indefeasibly in full, and that subrogation shall be suspended upon
the occurrence of the events described in Section 1(d) until the Lender is
indefeasibly paid in full.

 

11.                                 Survival of Representations, Warranties,
etc.

 

All representations, warranties, covenants and agreements made herein, including
representations and warranties deemed made herein, shall survive any
investigation or inspection made by or on behalf of the Lender and shall
continue in full force and effect until all of the obligations of the Guarantors
under this Guaranty shall be fully performed in accordance with the terms
hereof, and until the payment in full of the Guaranteed Obligations.

 

12.                                 GOVERNING LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE
STATE OF NEW YORK, COUNTY OF QUEENS OR COUNTY OF NASSAU IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE

 

59

--------------------------------------------------------------------------------


 

EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR HEREBY WAIVES AND AGREES NOT
TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION
OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF SUCH FEDERAL OR STATE COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS GUARANTY OR ANY DOCUMENT OR ANY INSTRUMENT REFERRED TO
HEREIN OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS. 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR AGREES (i) NOT TO SEEK
AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH FEDERAL OR
STATE COURT BY ANY FEDERAL OR STATE COURT OF ANY OTHER NATION OR JURISDICTION
WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT AND (ii) NOT
TO ASSERT ANY COUNTERCLAIM, IN ANY SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH
COUNTERCLAIM IS A COMPULSORY COUNTERCLAIM UNDER FEDERAL LAW OR NEW YORK LAW, AS
APPLICABLE.  EACH  GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT
BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS
GUARANTY OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK.  THE LENDER AND EACH
GUARANTOR IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, THE LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.                                 Miscellaneous.

 

(a)                                  All capitalized terms used herein and not
defined herein shall have the meanings specified in the Credit Agreement.

 

(b)                                 This Guaranty is the joint and several
obligation of each Guarantor, and may be enforced against each Guarantor
separately, whether or not enforcement of any right or remedy hereunder has been
sought against any other Guarantor.  Each Guarantor acknowledges that its
obligations hereunder will not be released or affected by the failure of the
other Guarantors to execute the Guaranty or by a determination that all or a
part of this Guaranty with respect to any other Guarantor is invalid or
unenforceable.

 

(c)                                  If any term of this Guaranty or any
application thereof shall be invalid or unenforceable, the remainder of this
Guaranty and any other application of such term shall not be affected thereby.

 

(d)                                 Any term of this Guaranty may be amended,
waived, discharged or terminated only by an instrument in writing signed by each
Guarantor and the Lender.

 

(e)                                  The headings in this Guaranty are for
purposes of reference only and shall not limit or define the meaning hereof.

 

60

--------------------------------------------------------------------------------


 

(f)                                    No delay or omission by the Lender in the
exercise of any right under this Guaranty shall impair any such right, nor shall
it be construed to be waiver thereof; nor shall any single or partial exercise
of any right hereunder preclude any other or further exercise of any other
right.

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be executed and
delivered as of the day and year first above written.

 

 

 

FORTE PHARMA, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

William F. Holt

 

 

 

President

 

 

 

 

 

EON DISTRIBUTION, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

62

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[LETTERHEAD OF COUNSEL TO THE
COMPANY AND THE GUARANTOR]

 

July ___, 2004

 

JPMorgan Chase Bank

241-02 Northern Boulevard

Douglaston, New York 11362

 

Ladies and Gentlemen:

 

We have acted as counsel to Eon Labs, Inc., a Delaware corporation, and Eon
Pharma, LLC, a Delaware limited liability company (each a “Company” and,
collectively, the Companies”)  and Eon Distribution, Inc., a Delaware
corporation and Forte Pharma, Inc.(the “Guarantors”), in connection with the
Credit Agreement (the “Agreement”) dated the date hereof between the Companies
and JPMorgan Chase Bank, pursuant to which the Lender has agreed to extend
credit to the Company in an aggregate principal amount not to exceed
$25,000,000.  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

 

In acting as such counsel, we have examined:

 

(a)                                  a counterpart of the Agreement executed by
the Companies;

 

(b)                                 the Revolving Credit Note executed by the
Companies in favor of the Lender; and

 

(c)                                  a counterpart of the Guaranty executed by
the Guarantors;

 

The documents referred to in items (a) through (c) above are hereinafter
referred to collectively as the “Loan Documents”.

 

We have assumed the authenticity of all documents submitted to us as originals,
the conformity to the originals of all documents submitted to us as certified,
conformed or photostatic copies and the authenticity of the originals of such
copies.  We have also examined originals, or copies certified to our
satisfaction, of such corporate records, certificates of public officials,
certificates of corporate officers of the Companies and the Guarantors and such
other instruments and documents as we have deemed necessary as a basis for the
opinions hereinafter set forth.  As to questions of fact, we have, to the extent
that such facts were not independently established by us, relied upon such
certificates.

 

63

--------------------------------------------------------------------------------


 

Based upon the foregoing and subject to the qualifications set forth herein, we
are of the opinion that,

 

1.                                       Each Company and each Guarantor are
each a corporation or limited liability company, as indicated in the first
paragraph hereof,  validly existing and in good standing under the laws of the
jurisdiction of their incorporation or formation, as applicable, and in good
standing in each jurisdiction wherein the conduct of its business or any
ownership of its properties requires it to be qualified to do business except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect, and each has the corporate power and authority to own
its assets and to transact the business in which it is now engaged and to
execute and perform each of the Loan Documents to which it is a party.

 

2.                                       Each Company and each Guarantor has the
requisite power and authority to execute, deliver and perform the Loan Documents
to which it is a party, each of which has been duly authorized by all necessary
and proper corporate action.

 

3.                                       The Loan Documents constitute the
legal, valid and binding obligation of each Company and each Guarantor (to the
extent they are a party thereto) enforceable against each Company and each
Guarantor, as the case may be, in accordance with their respective terms subject
as to enforcement by applicable bankruptcy, insolvency, reorganization or
similar laws affecting the enforcement of creditors’ rights generally, and by
equitable principles of general application.

 

4.                                       Neither the execution and delivery by
the Companies and the Guarantors of the Loan Documents to which they are a party
nor the performance by the Companies or the Guarantors of their respective
obligations under the Loan Documents, will (a) violate any law, rule or
regulation or, to our knowledge, any order or decree of any court or
governmental instrumentality binding upon any Company or any Guarantor, (b)
contravene the Certificate of Incorporation or By-Laws or articles of
organization or operating agreement, applicable, of any Company or any Guarantor
or, result in a breach of or constitute a default (with due notice or lapse of
time or both) under any agreements to which any Company or any Guarantor is
bound of which we are aware, or, to our knowledge, result in the creation or
imposition of any lien, charge, or encumbrance upon any of the property or
assets of any Company or any Guarantor other than the liens granted pursuant to
the Loan Documents, or (c) require the consent, license, approval or
authorization of any governmental or public body or authority.

 

5.                                       Neither any Company nor any Guarantor
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940.

 

6.                                       No consent or authorization of, filing
with or other act by or in respect of any governmental authority is required to
be obtained by any Company or any Guarantor for the valid execution, delivery
and performance of the Loan Documents to which they are a party.

 

7.                                       Assuming the proceeds of the Loans are
used for the purposes set forth in Section 3.02 of the Agreement, the making of
the loans contemplated therein and the application of the

 

64

--------------------------------------------------------------------------------


 

proceeds thereof will not violate the provisions of Regulation U or X of the
Board of Governors of the Federal Reserve System.

 

8.                                       To the best of our knowledge there are
no actions, suits or proceedings against any Company or any Guarantor, pending
or threatened against any Company or any Guarantor, before any court,
governmental agency or arbitrator which challenges the validity or
enforceability of any Loan Document or which, if adversely determined, would
impair the ability of any Company or any Guarantor to perform their respective
obligations under the Loan Documents to which they are a party.

 

Very truly yours,

 

65

--------------------------------------------------------------------------------


 

EXHIBIT E

 

NOTICE OF BORROWING

 

 

[Date]

 

JPMorgan Chase Bank

241-02 Northern Boulevard

Third Floor

Douglaston, New York 11362

Attention:

Relationship Manager

 

Eon Labs, Inc.

 

Re:                             Eon Labs, Inc./Eon Pharma, LLC

 

Ladies and Gentlemen:

 

Pursuant to the Credit Agreement dated as of July      , 2004 (as the same may
be amended, modified or supplemented the “Credit Agreement”) by and between Eon
Pharma, LLC, Eon Labs, Inc. and JPMorgan Chase Bank, we hereby give you
irrevocable notice that we request a Loan as follows:

 

1.

Amount of Loan:

 

[Amount]

2.

Borrowing Date:

 

[Date]

3.

Type of Loan:

 

[Prime Rate Loan, Quoted Rate Loan or Adjusted Libor Loan]

4.

Interest Period:

 

[1, 2, 3 or 6 months if Quoted Rate Loan or Adjusted Libor Loan]

 

We hereby certify that (i) the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true, correct and complete on
and as of the date hereof to the same extent as though made on and as of the
date hereof; (ii) no Default or Event of Default has occurred and is continuing
or will result after giving effect to the Loan requested hereunder; (iii) each
Company and each Guarantor has performed all agreements and satisfied all
conditions under the Loan Documents required to be performed by it on or before
the date hereof, (iv) the amount of the proposed borrowing will not cause the
aggregate outstanding principal amount of all Revolving Credit Loans (after
giving effect to the proposed borrowing) to exceed the Revolving Credit
Commitment and (v) the proceeds of the loan will be used solely to fund [working
capital needs] [a Permitted Acquisition].

 

Capitalized terms used herein but not defined shall have the respective meanings
given to them in the Credit Agreement.

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Companies have caused this document to be duly executed
and delivered by their duly authorized Executive Officers as of the date written
above.

 

 

 

EON LABS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

EON PHARMA, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

67

--------------------------------------------------------------------------------